Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 1 of 29




           EXHIBIT A
          Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 2 of 29
                                                                           |HAI LUI AUN NOU LIKE AN ALTINA ALI ONLINE
                                                                                                             US010069945B1

(12) United States Patent                                                             (10) Patent No.: US 10 ,069,945 B1
     Morris                                                                           (45) Date of Patent:                             " Sep . 4 , 2018
(54 ) METHODS, SYSTEMS, AND COMPUTER                                              (56 )                        References Cited
       PROGRAM PRODUCTS FOR SHARING
       INFORMATION FOR DETECTING AN IDLE                                                                 U . S . PATENT DOCUMENTS
       TCP CONNECTION                                                                     6 ,412 ,006    B2 6 /2002       Naudus
                                                                                          7 ,404 , 210   B2    7 / 2008   Lin
(71 ) Applicant: SITTING MAN , LLC , Raleigh , NC                                         7 , 426, 569   B2    9 / 2008   Dunk
                       (US )                                                              7 ,684 ,346    B2    3 /2010    Valli
                                                                                          7, 720 ,989    B2 5 / 2010      Dunk
(72 ) Inventor: Robert Paul Morris , Raleigh , NC (US)                                    7 ,729, 271    B26 / 2010        Tsuchiya et al.
                                                                                          7 ,808, 941    B2 * 10 /2010    Ramos ................. H04L 47 / 14
(73) Assignee: Sitting Man, LLC , Raleigh , NC (US)                                                                                                   370 /310
                                                                                                                  (Continued )
( * ) Notice:          Subject to any disclaimer , the term of this
                       patent is extended or adjusted under 35                                            OTHER PUBLICATIONS
                       U . S . C . 154(b ) by 0 days .                           Office Action Summary in U . S . Appl. No. 12 /714 ,063 dated Jun . 21,
                       This patent is subject to a terminal dis                  2012 .
                       claimer .                                                                                  (Continued )
(21) Appl.No.: 15/915,053
                                                                                 Primary Examiner — Moustafa M Meky
(22 ) Filed :          Mar. 7, 2018                                              (74 ) Attorney, Agent, or Firm — Patrick E . Caldwell ,
             Related U .S . Application Data                                      Esq .; The Caldwell Firm , LLC
(63 ) Continuation of application No. 15/694 ,802, filed on                      (57 )                            ABSTRACT
      Sep . 3 , 2017 , now Pat. No. 9 , 923 ,995 , which is a
      continuation -in -part of application No. 14 /667 ,642,                    A computer -implemented method is provided , comprising
      filed on Mar. 24 , 2015 , which is a continuation - in -part               causing access to be provided, to a client computer, to code
      of application No. 13 /447 ,402, filed on May 22 , 2012 ,                  that causes the client computer to operate in accordance with
      which is a continuation of application No .                                a protocol that is separate from TCP , in order to establish a
      12 /714 ,454 , filed on Feb . 27 , 2010 , now Pat. No .                    protocol connection with another server computer, by :
       8 , 219,606 .                                                             receiving a packet, detecting an idle time period parameter
                                                                                 field in the packet, identifying metadata in the idle time
(51) Int. CI.                                                                    period parameter field for an idle time period , where , after
       G06F 15 / 16                (2006 .01)                                     the idle time period is detected , the second protocol con
      H04L 29 / 06                 ( 2006 .01)                                   nection is deemed inactive , and creating or modifying, by
(52) U .S . CI.                                                                  the client computer and based on the metadata , a timeout
       ???                            ... H04L 69/16 (2013.01)                   attribute associated with the second protocol connection .
(58 ) Field of Classification Search
      CPC .. .. . .. .. . ...        ............... HO4L 69/ 16
      See application file for complete search history .                                             144 Claims, 8 Drawing Sheets


                                        Receive , by a second node from a first node , a first transmission               302
                                                                                                                          302
                                                 control protocol (TCP ) packet in a TCP connection



                                       Detect a first idle time period header, in the first packet, identifying
                                        metadata for a first idle time period , detectable by the first node,         - 304
                                      during which no TCP packet including data in a first TCP data stream
                                       sent in the TCP connection by the second node is received by the
                                                                   first node



                                                                                                                          306
                                       modifying , based on the metadata , by the second node a timeout
                                                   attribute associated with the TCP connection
              Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 3 of 29


                                                                       US 10 ,Page
                                                                              069,2945 B1

(56 )                         References Cited                                            Office
                                                                                          2012 .
                                                                                                 Action Summary in U .S. Appl.No. 12/714,454 dated Feb .23,
                     U . S . PATENT DOCUMENTS                                             Office Action Summary in U .S . Appl. No. 13 /477 ,402 dated Sep . 24 ,
                                                                                          2014 .
         7,876,678 B2 * 1/2011 Ong ..................                 H04L 47 / 10        Office Action Summary in U . S. Appl. No. 15 /694,802 dated Nov .
                                                                         370 /230 .1      29 , 2017
         8 ,073 ,964 B2 12 /2011 Dunk                                                     Allman , M ., Paxson , V ., Stevens, W ., “ TCP Congestion Control” ,
         8 , 077 ,737 B2 * 12 /2011 Ji                                HO4L 45 / 10        RFC 2581, Internet Engineering Task Force , http : //tools .ietf.org / rfc /
                                                                         370 / 465        rfc2581.txt,-Apr. 1999 .
         8 ,219 ,606 B2        7 / 2012 Morris                                            Busatto , Fabio , “ TCP Keepalive Overview ” , TCP Keepalive
         9 ,060 , 310 B2 *     6 / 2015 Ji ..                  . . . ... . HO4L 45 / 10   HOWTO , Section 2, http ://tldp .org /HOWTO /html_ single / TCP
         9 , 923 , 996 B1 *    3 / 2018 Morris ................... HO4L 69 / 16           Keepalive -HOWTO /# overview , accessed Jan . 2010 , May 2007 .
 2005 /0054347 AL              3 / 2005 Kakani                                            Eggert, L ., Gont, F., “ TCP User Timeout Option ” , RFC 5482 ,
 2005 / 0063304 AL             3 / 2005 Sillasto et al.                                   Internet Engineering Task Force (IEFT), http ://tools.ietf.org /htm /
 2006 /0034179 AL              2 / 2006 Carter et al.                                     rfc5482 .txt, Mar. 2009 .
 2008/ 0084826        Al *     4/ 2008    Ong ......                  HO4L 47/ 10         Koziero , Charles M ., TCP Connection Management and Problem
                                                                         370 /237         Handling , the Connection Reset Function , and TCP “ Keepalives” ,
 2008 /0095124        A1 *     4 /2008    Ramos .. .                  H04L 47 / 14         The TCP /IP Guide , p . 3 , http ://www .tcpipguide. com /free /
                                                                            370 / 336     t_ TCPConnectionManagementandProblemHandlingtheConnec -3 .
 2009 /0252072        Al      10 /2009    Lind et al.
 2010 /0057844        AL       3 / 2010   Johnson                                         htm , accessed Feb . 2010 , ( c ) 2003- 2010 .
 2010 / 0074273       A1 *     3/ 2010    Ji         ...........      H04L 45 / 10        Mathis, M ., Mandave, J., Floyd , S ., Romanow , A ., “ TCP Selective
                                                                         370 /465         Acknowledgement Options” , RFC 2018 , Internet Engineering Task
  2011/0213820 AL              9 /2011 Morris                                             Force, http ://tools.ietf.org /rfc/rfc2018.txt, Oct. 1996 .
                                                                                          Nagle, John, “ Congestion Control in IP / TCP Internetworks” , RFC
                                                                                          896 , Ford Aerospace and Communications Corporation , http ://tools.
                       OTHER PUBLICATIONS                                                 ietf.org/rfc/rfc896 .txt, Jan . 1984.
                                                                                          Postel, John ( ed .), Editor; “ Transmission Control Protocol
Office Action Summary in U . S . Appl. No. 12 /714 , 063 dated Mar. 4 ,                   DARPA Internet Protocol Specification ” , RFC 793 , USC / Informa
2013 .                                                                                    tion Sciences Institute , http ://tools.ietf.org /rfc/rfc793 .txt, Sep . 1981 .
Office Action Summary in U .S . Appl. No. 12 /714 ,063 dated Sep . 27 ,
2013 .                                                                                    * cited by examiner
     Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 4 of 29


U . S . Patent                Sep . 4 , 2018                 Sheet 1 of 8                       US 10 , 069,945 B1




      Execution Environment 102
          Device/Node 100

                   Virtual IPU Memory 118

                                   Physical IPU
                                                       Instruction
                                                      Processing
                                                                     Cameroon
                                                                     Output Device
                                                                          130


                                                                         Output
                                                                        Device
                                                                                          InputDevice
                                                                                                128

                                                                                            Input Device
                                                                                            Adapter 110
                                   Memory 106          Unit 104       Adapter 112

               Applications
                   122
                      Other Libraries and
                       Subsystems 124                                           Network
                                                       Persistent
                                                       Secondary                Interface                  To/From
               Operating                              Storage 108               Adapter                    Network
              System 120                                                          114
                                                  .


                                                        Fig . 1
     Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 5 of 29


U . S . Patent            Sep . 4 , 2018           Sheet 2 of 8                      US 10 , 069, 945 B1




             Receive , by a first node, first idle information for detecting a first idle
             time period during which no TCP packet including data in a first data           202
              stream sent in the TCP connection by a second node is received by
                                           the first node



                Generate a TCP packet including a first idle time period header              204
                                                                                             204
              identify metadata for the first idle timeperiod based on the first idle
                                             information




              Send the TCP packet in the TCP connection to the second node to                206
             provide the metadata for the first idle time period to the second node




                                                                                             208
                 Detect the first idle timeperiod based on the first idle information




             Deactivate the TCP connection in response to detecting the first idle           210
                                        time period

                                                Fig . 2
     Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 6 of 29


U . S . Patent          Sep . 4 , 2018           Sheet 3 of 8                     US 10 , 069, 945 B1




             Receive , by a second node from a first node , a first transmission           302
                     control protocol ( TCP ) packet in a TCP connection


            Detect a first idle time period header , in the first packet, identifying
             metadata for a first idle time period, detectable by the first node ,         304
           during which no TCP packet including data in a first TCP data stream
             sent in the TCP connection by the second node is received by the
                                           first node



            modifying, based on the metadata , by the second node a timeout                306
                      attribute associated with the TCP connection




                                                Fig . 3
                       -
     Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 7 of 29


U . S . Patent        Sep . 4 , 2018           Sheet 4 of 8            US 10, 069,945 B1




                                         Connection
                                          State 458

                                                                  Option


             me Poies se oMonitores
             ITP Policy 450            ITP Monitor 456
                                                                 Attribute
                                                               Handler 564



            Packet Generator                                    ITP Option
                  452                                          Handler 462




            Net Out-Port 454                                  Net In -Port 460


                 Fig . 4a                                     Fig . 4b
     Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 8 of 29


U . S . Patent        Sep . 4 , 2018            Sheet 5 of 8           US 10 , 069, 945 B1




                                 Execution Environment 502
                                       Network Application 504
                 Application Protocol Layer 520
                                                Sockets518
                                  Settings
                  App In -Port    Service               Option       App Out
                     522            526                 Attribute    Port 524
                                                    Handler 564

                                                     Connection
                                                      State 558
                    Packet             ITP                           Packet
                  Generator        Policy                            Handler
                      552           550              ITP Monitor       516
                                                          556

                                                       ITP Option
                   Net Out                           Handler 562    Net In -Port
                   Port 554                   TCP Layer 506            560
                                               IP Layer 514
                                              Link Layer 512
                                                  NIC 508
                                               Physical Layer
                                                    510


                                             Fig . 5
     Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 9 of 29


U . S . Patent           Sep . 4 , 2018     Sheet 6 of 8          US 10 , 069, 945 B1




                                                           Second
                                                           Node
                                                            604




                                          Network
                                           606




                 First Node
                   602




                                          Fig . 6
    Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 10 of 29


U . S . Patent               Sep . 4 , 2018     Sheet 7 of 8          US 10 , 069, 945 B1




                    First Node                                       Second
                        602                                          Node
                                                                     604


             Idlelnfo          702
                               704
       GeneratePacket(ITI)
                  706 . 1                     -Packet(IH )
                                                               708
                                                                         Detectivo

                                              - Packet()                 706 . 2
                                               • • •
                  706 .n                        Packet()
                               710 . 1
           Idle TimerSet()




                               710 . 2
              IdlePop ()
                               712
            Deactivate




                                              Fig . 7
    Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 11 of 29


U . S . Patent           Sep . 4 , 2018                                               Sheet 8 of 8                                                       US 10 , 069, 945 B1




               804                              prwid
                                                                                                   806
                                                                                                                                                               m
            0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
        1          Source Port                                                                         Destination Port
                                                               Sequence Number
                                                        Acknowledgment Number
        | Data 1                        TUA PRSIE |
      Toffset Reserved ( RICISIS | Y | I ||                                                                         Window
      11                 G | K |HT| N | N |
        .



                   Checksum                                                     -
                                                                                                           Urgent Pointer
        ?
                                              Options                                                                              1                 Padding         1
                                                                                              data

                                                                                        802
                                                                      1                                    I1                                   +

             812          +
                                                                                      ce Addre
                                                                                 IR
                                                                                                                                                —




                          oto   ------- -+ -                          1                                    I1       1 +
                                                                                                                               --- ---+                        814
                          -
                                           Destination Address                                         T
                                                                                                                                                :
                               - - - - - + - -    + - -                                            -            T    +                          +
                                                                                                                                                +




                           | zero | PTCL I TCP Length
                           -
                                   N      4
                                                                                                                                                 -




                          ? ?? ?? ? ? ??? ?? ?? ?? ????? ?? ?? ?? ?? ?? ?? ? ?? ??? ? ?? ?? ?? ?? ?? ?? ? ??? ??? ?? ?? ?? ?? ? ? ????

                                                                                        810
                822
                                wwwwwwwwwwwwwwwwwwwwwwww white www ww wohnt w w w wotet som    *   www w w w w w w        we wou       wwwwww oh w   +


                           | KIND     KI                     | Length                                           ITP Data                             1
                                       824                                             820                                                  - 826
                                                        Figures are adapted from RFC 793



                                                                            Fig . 8
          Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 12 of 29


                                                         US 10 ,069 ,945 B1
      METHODS , SYSTEMS, AND COMPUTER                                      opposition to one another and /or may waste resources by
       PROGRAM PRODUCTS FOR SHARING                                        duplicating function , according to critics of the keep -alive
     INFORMATION FOR DETECTING AN IDLE                                     option .
                   TCP CONNECTION                                             Proponents of the keep -alive option claim there is a
                                                                        5 benefit to detecting a dead peer/partner endpoint sooner. A
                 RELATED APPLICATIONS                                      node providing TCP keep- alive can also indirectly detect
                                                                           when a network is so congested that two nodes with end
   This application is a continuation of, and claims priority  points in a TCP connection are effectively disconnected .
to U . S . patent application Ser. No . 15 /694 , 802 entitled Proponents argue that keep -alive can keep an inactive TCP
“METHODS , SYSTEMS, AND COMPUTER PROGRAM 10 connection open . For example , some network nodes such as
PRODUCTS FOR SHARING INFORMATION FOR                                       firewalls are configured to close TCP connections deter
DETECTING AN IDLE TCP CONNECTION ," filed on                               mined to be idle or inactive in order to recover resources .
Sep . 3 , 2017 which , in turn , is a continuation -in - part of, and      Keep - alive can prevent this . This is good from the perspec
claims priority to U .S . patent application Ser. No . 14 /667,            tive of the node sending keep - alive packets , but the keep
642, entitled “METHODS , SYSTEMS , AND COMPUTER 15 alive packets might cause the firewall to waste resources and
PROGRAM           PRODUCTS           FOR       SELECTING           A       possibly block or terminate TCP connections with other
RESOURCE BASED ON A MEASURE OF A PROCESS -                                 nodes .
ING COST,” filed on Mar. 24 , 2015 which , in turn , is a                     TCP keep -alive and the debate of its benefits and faults
continuation -in - part of and claims priority to U .S . patent have been around for decades . To date no mechanism to
application Ser. No . 13 / 477 ,402, entitled “ METHODS , 20 allow two TCP connection endpoints to cooperate in sup
SYSTEMS, AND COMPUTER PROGRAM PRODUCTS                            porting the keep - alive option has been proposed or imple
FOR SHARING INFORMATION FOR DETECTING AN                          mented . The broader issue of enabling cooperation and
IDLE TCP CONNECTION ,” filed May 22 , 2012 which is a negotiation between nodes in a TCP connection in detecting
continuation of and claims priority to U . S . patent application  and managing idle , underactive, and /or dead TCP connec
Ser. No . 12 /714 ,454 , entitled “METHODS , SYSTEMS, 25 tions remains unaddressed .
AND COMPUTER PROGRAM PRODUCTS FOR SHAR                               Accordingly, there exists a need for methods , systems,
ING INFORMATION FOR DETECTING AN IDLE TCP                                  and computer program products for sharing information for
CONNECTION ," filed Feb . 27 , 2010 .                                      detecting an idle TCP connection .
   U .S . patent application Ser. No . 12 /714 , 454 , entitled
“ METHODS , SYSTEMS , AND COMPUTER PROGRAM 30                                                      SUMMARY
PRODUCTS FOR SHARING INFORMATION FOR
DETECTING AN IDLE TCP CONNECTION ,” filed Feb .                The following presents a simplified summary of the
27 , 2010 is incorporated herein by reference in its entirety
                                                            disclosure in order to provide a basic understanding to the
for all purposes.                                           reader. This summary is not an extensive overview of the
   This application is related to the following commonly 35 disclosure and it does not identify key / critical elements of
owned U . S . Patent Applications, the entire disclosure of the invention or delineate the scope of the invention . Its sole
which is incorporated by reference herein in its entirety for             purpose is to present some concepts disclosed herein in a
all purposes : application Ser. No. 12 / 714 ,063 filed on 2010           simplified form as a prelude to the more detailed description
Feb . 26 , entitled “ Methods, Systems, and Program Products              that is presented later.
for Detecting an Idle TCP Connection ” .                                40 A computer -implemented method is provided , compris
                                                                          ing: causing access to be provided to a server computer
                        BACKGROUND                                         including: a non - transitory memory storing a network appli
                                                              cation , and one or more processors in communication with
   Various implementations of the transmission control pro    the non - transitory memory, wherein the one or more pro
tocol ( TCP ) in network nodes support a number of options 45 cessors execute the network application to operate in accor
that are not negotiated or even communicated between or d ance with a first protocol including a transmission control
among any of the nodes. Some of these options are included protocol ( TCP ); causing a TCP connection to be established
in the specification of the TCP while others are not. For                  with a client computer, by: communicating a segment
example , the TCP keep - alive option is supported by a                    including at least one first synchronize bit, communicating
number of implementations of the TCP. It is not, however, 50 a first acknowledgement of the segment, and at least one
part of the TCP specification as described in “ Request for                second synchronize bit, and communicating a second
Comments ” (RFC ) document RFC 793 edited by John                          acknowledgement; causing first data to be communicated
Postel, titled “ Transmission Control Protocol, DARPA Inter     from the server computer to the client computer utilizing the
net Program Internet Protocol Specification ” (September        TCP connection in accordance with the TCP protocol and a
1981 ), which is incorporated here in its entirety by refer- 55 hypertext transfer protocol (HTTP ), for being presented to a
ence . One , both , or neither node including an endpoint in a user of the client computer ; causing the server computer to
TCP connection may support a keep -alive option for the permit second data , from the user of the client computer, to
connection . Each node supports or does not support keep - be received at the server computer from the client computer
alive for a TCP connection based on each node ' s require    utilizing the TCP connection in accordance with the TCP
ments without consideration for the other node in the TCP 60 protocol and the hypertext transfer protocol (HTTP ); and
connection .                                                 causing access to be provided , to the client computer, to code
   With respect to the keep - alive option , some argue that it            that causes the client computer to operate in accordance with
is unnecessary and that it can waste network bandwidth .                   a second protocol that is separate from the TCP, in order to
Some of these critics point out that a keep - alive packet can             establish a second protocol connection with another server
bring down a TCP connection . Further , since nodes includ - 65 computer , by: receiving a packet , detecting an idle time
ing endpoints in a TCP connection do not cooperate in           period parameter field in the packet, identifying metadata in
supporting the keep -alive option , the nodes may operate in the idle time period parameter field for an idle time period ,
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 13 of 29


                                                     US 10 , 069, 945 B1
where, after the idle time period is detected , the second            protocol (HTTP ) application layer, in order to setup a second
protocol connection is deemed inactive, and creating or               protocol connection with another server computer, by :
modifying , by the client computer and based on the meta              receiving, by the client computer from the another server
data , a timeout attribute associated with the second protocol       computer, a packet, identifying metadata , that specifies a
connection .                                                      5 number of seconds or minutes , in an idle time period
   Another computer- implemented method is provided com parameter field in the packet for an idle time period during
prising : providing access to a server computer including : a which , no packet is communicated that meets each of the
non -transitory memory storing a network application , and following criteria: a ) communicated via the second protocol
one or more processors in communication with the non connection, and b ) causes the second protocol connection to
transitory memory, wherein the one or more processors 10 be             kept at least partially alive , and determining , by the client
execute the network application to operate in accordance             computer    and based on the metadata , a timeout attribute
with a first protocol including a transmission control proto
col ( TCP ); causing a TCP connection to be established with         associated  with the second protocol connection .
a client computer, by communicating a segment including at              Still yet another computer- implemented method is pro
least one first synchronize bit ; communicating  ing aa first
                                                         first 1515 !vided comprising : providing access to a server computer
acknowledgement of the segment, and at least one second              including: a non - transitory memory storing instructions, and
synchronize bit; and communicating a second acknowledge one or more processors in communication with the non
ment; causing first data to be communicated from the server transitory memory , wherein the one or more processors
computer to the client computer utilizing the TCP connec -      execute the instructions such that a network application
tion in accordance with the TCP protocol and a hypertext 20 operates in accordance with a first protocol including a
transfer protocol (HTTP ), for being presented to a user of the transmission control protocol (TCP ) that operates above an
client computer , causing the server computer to permit Internet Protocol (IP ) layer and below a hypertext transfer
second data, from the user of the client computer, to be protocol (HTTP ) application layer, the server computer ,
received at the server computer from the client computer when operating in accordance with the first protocol to set up
utilizing the TCP connection in accordance with the TCP 25 a TCP connection with a client computer , configured to :
protocol and the hypertext transfer protocol (HTTP ); and communicate a segment including at least one first synchro
providing access to code that results in the client computer          nize bit, communicate a first acknowledgement of the seg
operating in accordance with a second protocol that is               ment, and at least one second synchronize bit, and commu
separate from the TCP, in order to establish a second                nicate a second acknowledgement; causing first data to be
protocol connection with another server computer ,by : iden - 30 communicated from the server computer to the client com
tifying idle information for detecting an idle time period , puter utilizing the TCP connection in accordance with the
after which , the second protocol connection is subject to       TCP protocol and a hypertext transfer protocol (HTTP ), for
deactivation , generating a second protocol packet including being    presented to a user of the client computer, causing the
an idle time period parameter field identifying metadata for
the idle time period based on the idle information , and 35 server computer to permit second data , of the user of the
sending, from the client computer to the another server client computer, to be received at the server computer from
computer, the second protocol packet to provide the meta      the client computer utilizing the TCP connection in accor
data for the idle time period to the another server computer, dance with the TCP protocol and the hypertext transfer
for use by the another server computer in creating or         protocol (HTTP ); and providing access to code that results
modifying, based on the metadata , a timeout attribute asso - 40 in the client computer operating in accordance with a second
ciated with the second protocol connection .                          protocol, that is different from the TCP and operates above
   Yet another computer - implemented method is provided              the IP layer and below the HTTP application layer, in order
comprising: providing access to a server computer includ -            to setup a second protocol connection with another server
ing : a non - transitory memory storing instructions, and one         computer, and to : receive idle information for use in detect
or more processors in communication with the non - transi - 45 ing an idle time period during which no signal is commu
tory memory , wherein the one or more processors execute              nicated that meets each of the following criteria : a ) com
the instructions such that a network application operates in         municated in the second protocol connection , and b ) results
accordance with a first protocol including a transmission            in the second protocol connection being at least partially
control protocol (TCP ), the server computer, when operating         kept alive , generate , based on the idle information , a second
in accordance with the first protocol to set up a TCP 50 protocol packet including an idle time period parameter field
connection with a client computer, configured to : commu-             identifying metadata that is specified in a number of seconds
nicate a segment including at least one first synchronize bit ,       or minutes , and send , from the client computer to another
communicate a first acknowledgement of the segment, and               server computer and during the set up of the second protocol
at least one second synchronize bit, and communicate a                connection , the second protocol packet to provide the meta
second acknowledgement; causing first data to be commu - 55 data to the another server computer, for use by the another
nicated from the server computer to the client computer               server computer in determining a timeout attribute associ
utilizing the TCP connection in accordance with the TCP               ated with the second protocol connection .
protocol and a hypertext transfer protocol (HTTP ), for being            Other methods and systems are also described for sharing
presented to a user of the client computer , causing the server       information for detecting an idle TCP connection . In one
computer to permit second data , of the user of the client 60 aspect, a method includes receiving, by a second node from
computer, to be received at the server computer from the      a first node, a first transmission control protocol ( TCP )
client computer utilizing the TCP connection in accordance           packet in a TCP connection . The method further includes
with the TCP protocol and the hypertext transfer protocol             detecting a first idle time period header, in the first packet,
(HTTP ); and providing access to code that causes the client          identifying metadata for a first idle time period , detectable
computer to operate in accordance with a second protocol 65 by the first node, during which no TCP packet including data
that is different from the TCP and that operates above an    in a first TCP data stream sent in the TCP connection by the
Internet Protocol (IP ) layer and below a hypertext transfer second node is received by the first node. The method still
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 14 of 29


                                                     US 10 ,069 ,945 B1
further includes modifying, based on the metadata , by the         description in conjunction with the accompanying drawings ,
second node a timeout attribute associated with the TCP            in which like reference numerals have been used to desig
connection .                                                       nate like or analogous elements , and in which :
   Further, a system for sharing information for detecting an FIG . 1 is a block diagram illustrating an exemplary
idle TCP connection is described . The system includes an 5 hardware device included in and/ or otherwise providing an
execution environment including an instruction processing          execution environment in which the subject matter may be
unit configured to process an instruction included in at least     implemented ;
one of a net in - port component, an idle time period option         FIG . 2 is a flow diagram illustrating a method for sharing
handler component, and an option attribute handler compo           information for detecting an idle TCP connection according
nent. The system includes the net in -port component con 10 to an aspect of the subject matter described herein ;
figured for receiving, by a second node from a first node, a   FIG . 3 is a flow diagram illustrating another method for
 first transmission control protocol (TCP) packet in a TCP
connection . The system further includes the idle timeperiod sharing information for detecting an idle TCP connection
option handler component configured for detecting a first according to another aspect of the subject matter described
idle time period header, in the first packet, identifying herein ;
metadata for a first idle time period, detectable by the first 15 FIG . 4a and FIG . 4b show a block a diagram illustrating
node , during which no TCP packet including data in a first an arrangement of components for sharing information for
TCP data stream sent in the TCP connection by the second detecting an idle TCP connection according to a further
node is received by the first node . The system still further      aspect of the subject matter described herein ;
includes the option attribute handler component configured           FIG . 5 is a block diagram illustrating an arrangement of
for modifying, based on the metadata , by the second node a 20 components for sharing information for detecting an idle
timeout attribute associated with the TCP connection           TCP connection according to still another aspect of the
   In another aspect, a method for sharing information for         subject matter described herein ;
detecting an idle TCP connection is described that includes          FIG . 6 is a network diagram illustrating an exemplary
receiving, by a first node, first idle information for detecting   system for sharing information for detecting an idle TCP
a first idle time period during which no TCP packet includ - 25 connection according to an aspect of the subject matter
ing data in a first data stream sent in the TCP connection by      described herein ;
a second node is received by the first node . The method             FIG . 7 is a message flow diagram illustrating an exem
further includes generating a TCP packet including a first         plary data and execution flow for sharing information for
idle time period header identifying metadata for the first idle    detecting an idle TCP connection according to an aspect of
time period based on the first idle information . The method 30 the subject matter described herein ; and
still further includes sending the TCP packet in the TCP             FIG . 8 is a diagram illustrating a structure for a packet
connection to the second node to provide the metadata for          transmitted via a network according to an aspect of the
the first idle time period to the second node . The method also    subject matter described herein .
includes detecting the first idle time period based on the first
idle information . The method additionally includes deacti- 35                     DETAILED DESCRIPTION
vating the TCP connection in response to detecting the first
idle time period.                                                    An exemplary device included in an execution environ
   Still further, a system for sharing information for detect-     ment that may be configured according to the subject matter
ing an idle TCP connection is described . The system               is illustrated in FIG . 1 . An execution environment includes
includes an execution environment including an instruction 40 an arrangement of hardware and , optionally , software that
processing unit configured to process an instruction included      may be further configured to include an arrangement of
in at least one of an idle time period policy component, a         components for performing a method of the subject matter
packet generator component, a net out-port component , an          described herein .
idle time period monitor component, and a connection state            An execution environment includes and/ or is otherwise
component. The system includes the idle time period policy 45 provided by one or more devices. An execution environment
component configured for receiving , by a first node, first idle may include a virtual execution environment including
information for detecting a first idle time period during software components operating in a host execution environ
which no TCP packet including data in a first data stream        ment. Exemplary devices included in or otherwise providing
sent in the TCP connection by a second node is received by suitable execution environments for configuring according
the first node. The system includes the packet generator 50 to the subject matter include personal computers , notebook
component configured for generating a TCP packet includ            computers , tablet computers, servers, hand -held and other
ing a first idle time period header identifying metadata for       mobile devices,multiprocessor devices, distributed devices,
the first idle time period based on the first idle information .   consumer electronic devices, and /or network - enabled
 The system still further includes the net out- port component devices. Those skilled in the art will understand that the
configured for sending the TCP packet in the TCP connec - 55 components illustrated in FIG . 1 are exemplary and may
tion to the second node to provide the metadata for the first vary by particular execution environment.
idle time period to the second node. The system includes the       FIG . 1 illustrates hardware device 100 included in execu
idle timeperiod monitor component configured for detecting tion environment 102 which includes instruction -processing
the first idle time period based on the first idle information . unit (IPU ) 104 , such as one or more microprocessors ;
The system includes the connection state component con - 60 physical IPU memory 106 including storage locations iden
figured for deactivating the TCP connection in response to  tified by addresses in a physicalmemory address space of
detecting the first idle time period .                      IPU 104 ; persistent secondary storage 108, such as one or
                                                          more hard drives and /or flash storage media ; input device
      BRIEF DESCRIPTION OF THE DRAWINGS                   adapter 110 , such as key or keypad hardware , keyboard
                                                       65 adapter, and / or mouse adapter ; output device adapter 112 ,
   Objects and advantages of the present invention will such as a display or audio adapter for presenting information
become apparent to those skilled in the art upon reading this      to a user; a network interface , illustrated by network inter
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 15 of 29


                                                    US 10 ,069 ,945 B1
face adapter 114 , for communicating via a network such as         include an input device adapter for a keyboard , a touch
a LAN and/ or WAN ; and a communication mechanism that             screen , a microphone, a joystick , a television receiver, a
couples elements 104 - 114 , illustrated as bus 116 . Elements     video camera , a still camera , a document scanner, a fax , a
104- 114 may be operatively coupled by variousmeans. Bus           phone, a modem , a network adapter, and /or a pointing
116 may comprise any type of bus architecture , including a 5      device , to name a few exemplary input devices.
memory bus, a peripheral bus, a local bus, and /or a switch          Input device 128 included in execution environment 102
ing fabric .                                                       may be included in device 100 as FIG . 1 illustrates or may
   IPU 104 is an instruction execution machine, apparatus,         be external ( not shown ) to device 100 . Execution environ
or device. Exemplary IPUs include one or more micropro
cessors , digital signal processors (DSP ), graphics processing 10 ment
                                                                   input
                                                                         102 may include one or more internal and /or external
                                                                         devices. External input devices may be connected to
units (GPU ), application -specific integrated circuits (ASIC ),
                                                          device 100 via corresponding communication interfaces
and / or field programmable gate arrays ( FPGA ).         such as a serial port, a parallel port, and/ or a universal serial
   IPU 104 may access machine code instructions and data bus  (USB ) port. Input device adapter 110 receives input and
via one or more memory address spaces in addition to the
physical memory address space . A memory address space 15 provides a representation to bus 116 to be received by IPU
includes addresses identifying locations in an IPU memory.         104 , physical IPU memory 106 , and /or other components
IPU 104 may have more than one IPU memory . Thus. IPU              included in execution environment 102 .
104 may have more than one memory address space . IPU                Output device 130 in FIG . 1 exemplifies one or more
104 may access a location in an IPU memory by processing           output devices that may be included in and /or may be
an address identifying the location . The processed address 20 external to and operatively coupled to device 100. For
may be in an operand of a machine code instruction and /or         example , output device 130 is illustrated connected to bus
may be identified in a register or other portion of IPU 104 .      116 via output device adapter 112 . Output device 130 may
   FIG . 1 illustrates virtual IPU memory 118 spanning at          be a display device. Exemplary display devices include
least part of physical IPU memory 106 and at least part of         liquid crystal displays (LCDs), light emitting diode (LED )
persistent secondary storage 108 . Virtual memory addresses 25     displays, and projectors . Output device 130 presents output
in a memory address space may be mapped to physical                of execution environment 102 to one or more users . In some
memory addresses identifying locations in physical IPU embodiments , an output device is a device such as a phone ,
memory 106 . An address space for identifying locations in a joystick , and /or a touch screen . In addition to various types
a virtual IPU memory is referred to as a virtual memory of display devices, exemplary output devices include print
address space ; its addresses are referred to as virtual 30 ers , speakers, tactile output devices such as motion produc
memory addresses; and its IPU memory is known as a          ing devices, and other output devices producing sensory
virtual IPU memory or virtual memory . The term IPU
memory may refer to physical IPU memory 106 and /or informationA  device
                                                                          detectable by a user .
                                                                         included    in or otherwise providing an execution
virtual IPU memory 118 depending on the context in which 25 environment may operate        in a networked environment com
the term is used .
   Various types ofmemory technologiesmay be included in    municating   with  one  or  more   devices (not shown ) via one or
physical IPU memory 106 . Exemplary memory technologies more network interfaces. The terms " communication inter
include static random access memory (SRAM ) and /or                face” and “ network interface ” are used interchangeably .
dynamic RAM (DRAM ) including variants such as dual dataFIG . 1 illustrates network interface adapter 114 as a network
rate synchronous DRAM (DDR SDRAM ), error correcting 40 interface included in execution environment 102 to opera
code synchronous DRAM (ECC SDRAM ), and /or RAM                    tively couple device 100 to a network . The terms “ network
BUS DRAM (RDRAM ). Physical IPU memory 106 may                     node ” and “ node” in this document both refer to a device
include volatile memory as illustrated in the previous sen -       having a network interface operatively coupled to a network .
tence and / or may include nonvolatile memory such as          Exemplary network interfaces include wireless network
nonvolatile flash RAM (NVRAM ) and /or read -only memory 45 adapters and wired network adapters . Exemplary wireless
(ROM ).                                                     networks include a BLUETOOTH network , a wireless
   Persistent secondary storage 108 may include one or more 802. 11 network , and/or a wireless telephony network ( e . g .,
flash memory storage devices, one or more hard disk drives ,       a cellular, PCS, CDMA , and /or GSM network ). Exemplary
one or more magnetic disk drives , and /or one or more optical wired networks include various types of LANs, wide area
disk drives . Persistent secondary storage may include 50 networks (WANs), and personal area networks (PAN ).
removable media . The drives and their associated computer - Exemplary network adapters for wired networks include
readable storage media provide volatile and /or nonvolatile        Ethernet adapters, Token -ring adapters, FDDI adapters,
storage for computer readable instructions, data structures,       asynchronous transfer mode (ATM ) adapters , and modems
program components, and other data for execution environ           of various types. Exemplary networks also include intranets
ment 102 .                                                      55 and internets such as the Internet.
   Execution environment 102 may include software com -              FIG . 2 is a flow diagram illustrating a first method for
ponents stored in persistent secondary storage 108 , in            sharing information for detecting an idle TCP connection
remote storage accessible via a network , and / or in an IPU       according to an exemplary aspect of the subject matter
memory . FIG . 1 illustrates execution environment 102             described herein . FIG . 3 is a flow diagram illustrating a
including operating system 120 , one or more applications 60 second method for sharing information for detecting an idle
122 , other program code and / or data components illustrated      TCP connection according to an exemplary aspect of the
by other libraries and subsystems 124 .                            subject matter described herein . FIG . 4a is a block diagram
  Execution environment 102 may receive user -provided             illustrating a system for sharing information for detecting an
information via one or more input devices illustrated by           idle TCP connection according to the firstmethod in FIG . 2 .
input device 128 . Input device 128 provides input informa- 65 FIG . 4b is a block diagram illustrating a system for sharing
tion to other components in execution environment 102 via          information for detecting an idle TCP connection according
input device adapter 110 . Execution environment 102 may           to the second method in FIG . 3 . It is expected that many, if
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 16 of 29


                                                    US 10 ,069, 945 B1
                                                                                                10
notmost, systems configured to perform one of the methods         ment in FIG . 4b . As such , the description of components and
illustrated in FIG . 2 and FIG . 3 will also be configured to     corresponding operations with respect to execution environ
perform the other method .                                        ment 502 in FIG . 5 is applicable to both first node 602 and
  A system for sharing information for detecting an idle     second node 604 in FIG . 6 .
TCP connection according to the method illustrated in FIG . 5 In FIG . 5 , network interface card (NIC ) 508 is an exem
2 includes an execution environment, such as execution            plification of a network interface illustrated in FIG . 1 by
environment 102 in FIG . 1, including an instruction pro          network interface adapter 114 . NIC 508 includes a physical
cessing unit, such as IPU 104 , configured to process an          layer component 510 operatively coupling execution envi
instruction included in at least one of an idle time period       ronment 502 to one or more physical media for carrying
policy component 450 , a packet generator component 452 , 10 communication signals . The media may be wired , such as an
and a net out-port component 454 , a idle time period monitor     Ethernet LAN operating over CAT 6 cabling, or may be
component 456 , and a connection state component 458              wireless such as an 802 . 11n LAN . Other exemplary physical
illustrated in FIG . 4a.                                          layer protocols and corresponding media are identified
   A system for sharing information for detecting an idle above .
TCP connection performing the method illustrated in FIG . 3 15 NIC 508 may also include a portion of link layer com
includes an execution environment, such as execution envi- ponent 512 . Link layer component 512 may provide for
ronment 102 in FIG . 1, including an instruction processing    communication between two nodes in a point-to -point com
unit, such as IPU 104 , configured to process an instruction      munication and / or two nodes in a local area network (LAN ).
included in at least one of a net in -port component 460 , an Exemplary link layers and , their protocols have been
idle time period option handler component 462, an option 20 described above including FDDI, ATM , and Ethernet. A
attribute handler component 464 illustrated in FIG . 4b .         portion of link layer component 512 is external to NIC 508 .
  Components illustrated in FIG . 4a may be adapted for            The external portion may be realized as a device driver for
performing the method illustrated in FIG . 2 in a number of       NIC 508 .
execution environments . Components illustrated in FIG . 4b          Link layer component 512 may receive data formatted as
may be adapted for performing the method illustrated in 25 one or more internet protocol ( IP ) packets from internet
FIG . 3 in a number of execution environments . FIG . 5 is a      protocol ( IP ) layer component 514 . Link layer component
block diagram illustrating adaptations and/ or analogs of the     512 packages data from IP layer component 514 according
components of FIG . 4a and FIG . 4b in exemplary execution        to the particular link layer protocol supported . Analogously ,
environment 502 including or otherwise provided by one or         link layer component 512 interprets data , received as signals
more nodes. The method depicted in FIG . 2 and the method 30 transmitted by the physical media operatively coupled to
depicted in FIG . 3 may be carried out by some or all of the physical layer component 510 , according to a particular link
exemplary components and /or their analogs.                  layer protocol supported . Link layer component 512 may
   The components illustrated in FIG . 4 and FIG . 5 may be       strip off link layer specific data and transfer the payload of
included in or otherwise may be combined with some or all         link layer transmissions to IP layer component 514 .
of the components of FIG . 1 to create a variety of arrange - 35 IP layer component 514 illustrated in FIG . 5 is configured
ments of components according to the subject matter to communicate with one or more remote nodes over a LAN
described herein .                                              and/ or a network of networks such as an intranet or the
  FIG . 6 illustrates first node 602 and second node 604 as       Internet. IP layer component514 may receive data formatted
exemplary devices included in and/ or otherwise adapted for       as TCP packets from TCP layer component 506 . IP layer
providing a suitable execution environment, such as execu - 40 component 514 packages data from TCP layer component
tion environment 502 illustrated in FIG . 5 , for an adaptation   506 into IP packets for transmission across a network . The
of the arrangement of components in FIG . 4a and an               network may be and /or may include an internet . Analo
adaptation of the arrangement of components in FIG . 4b . As gously , IP layer component 514 interprets data , received
illustrated in FIG . 6 , first node 602 and second node 604 are from link layer component 512 as IP protocol data and
operatively coupled to network 606 via respective network 45 detects IP packets in the received data . IP layer component
interfaces enabling first node 602 and second node 604 to       514 may strip off IP layer specific data and transfer the
communicate . FIG . 7 is a message flow diagram illustrating      payload of one or more IP packets to TCP layer component
an exemplary exchange of messages within and between              506 .
first node 602 and second node 604 according to the subject         In FIG . 5 , IP layer component 514 is operatively coupled
matter described herein .                                   50 to TCP layer component 506 . TCP layer component 506 is
  As stated , the various adaptations of the arrangements of configured to provide a TCP connection over network 606
components in FIG . 4a and in FIG . 4b described herein are    for sending and /or receiving packets included in the TCP
not exhaustive.                                                connection between two nodes exemplified by first node 602
  In FIG . 5 , execution environment 502 illustrates a net        and second node 604 .
work application 504 operating in a node configured to 55           In a TCP connection including first node 602 and second
communicate with one or more other nodes via the TCP              node 604 , first node 602 may include a first TCP connection
supported by TCP layer component 506 . For example , first        endpoint and second node 604 may include a second TCP
node 602 may be included in and/or provide execution              connection endpoint. The first and second TCP connection
environment 502 . Network application 504 may be a first     endpoints identify the TCP connection . The TCP connection
application configured to communicate with an application 60 may have other identifiers, in addition to the included
operating in second node 604 via network 606 . Second node   endpoints.
604 may be included in and /or provide another instance of           Components of execution environment 502 , in an aspect,
execution environment 502 . The operation of both first node      may interoperate with TCP layer component 506 directly . In
602 and second node 604 are described with respect to             another aspect, one or more components , such as network
execution environment 502 . For ease of illustration , both 65 application 504 , may interoperate with TCP layer compo
first node 602 and second node 604 are configured with            nent 506 indirectly . Network application 504 may exchange
adaptations of the arrangement in FIG . 4a and the arrange        data with TCP layer component 506 via sockets component
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 17 of 29


                                                    US 10 ,069, 945 B1
                                                                                             12
518 and/or an analog of sockets component 518. Alterna               Idle information may be received from a configuration
tively or additionally, network application 504 may com           storage location for TCP layer component 506 in an IPU
municate with a remote node via an application protocol           memory and /or in secondary storage 108 . The configured
layer illustrated by application protocol layer component idle information may be maintained and /or otherwise man
520 . Many application protocols currently exist and new 5 aged by settings service component 526 configured to main
application protocols will be developed . Exemplary appli  tain and /ormanage various options or settings for TCP layer
cation layer protocols include hypertext transfer protocol        component 506 and / or one or more TCP connections .
(HTTP ), file transfer protocol (FTP ), and extensible mes-          In an aspect, network application 504 provides idle infor
saging and presence protocol (XMPP).                              mation to ITP policy component 550 via settings service
   TCP layer component 506 in FIG . 5 may receive data 10 component 526 interoperating with sockets component 518 .
from any of various sources for transmitting in correspond -      Sockets component 518 and /or TCP layer component 506
ing TCP connections to various corresponding identified           may support TCP options applicable globally for some or all
TCP connection endpoints in one or more network nodes.            TCP connections and/ or may support TCP options on a per
FIG . 5 illustrates application in -port ( app in -port) compo    connection basis. Per connection TCP options may override
nent 522 providing an interface component for receiving 15 global TCP options if global options are also supported . In
data to transmit in a TCP connection . FIG . 5 illustrates TCP    another aspect, idle information may be received from
layer component 506 includes packet generator component and /or otherwise received based on information via appli
552 configured to package data received by application     cation protocol layer 520 , via sockets component 518 ,
in -port component 522 for transmitting in one or more TCP and /or directly from network application 504.
packets . The one or more TCP packets are provided to IP20 Application protocol layer 520 may provide idle infor
layer component 514 via net out-port component 554 exem -         mation to ITP policy component 550 via settings service
plifying an output interface component .                          component 526 and, optionally , via sockets component 518 .
   Analogously, TCP layer component 506 interprets data           Idle information provided by application protocol layer 520
received from IP layer component 514 via net in - port may be based on data received from network application
component 560. The data is interpreted as TCP data and TCP 25 504 , based on a particular configuration of application
packets are detected in the received data by net in -port protocol layer 520 , and / or received from a user and / or
component 560 and /or packet handler component 516 . FIG .     administrator of one or both of network application 504 and
5 illustrates TCP layer component 506 includes packet          application protocol layer 520 .
handler component516 to strip off and/or otherwise process        In an aspect, the idle information received may be based
TCP layer specific data . Packet handler component 516 30 on a previous ITP header identified in a packet in the TCP
 interoperates with application out-port (app out -port) com - connection received by first node 602 from second node 604 .
ponent 524 to transfer data in the TCP packet included in a       The previous packet may be received by net in -port com
TCP data stream to sockets component 518 , application            ponent 560 . The previous ITP header may be detected by
protocol layer 520 , network application 504 , and/or other       ITP option handler component 562 interoperating with
components associated with the local endpoint of the TCP 35 packet handler component 516 . Idle information may be
connection . Detailed information on the operation of TCP is      identified and /or otherwise determined by ITP option han
included in RFC 793 .                                             dler component 562 . ITP policy component 550 may inter
  With reference to the method illustrated in FIG . 2, block      operate with ITP option handler component 562 to receive
202 illustrates themethod includes receiving , by a first node , the idle information .
first idle information for detecting a first idle time period 40 Idle information received , determined , and/ or otherwise
during which no TCP packet including data in a first data         identified may include and /or identify a duration of time for
stream sent in the TCP connection by a second node is             detecting an idle time period . The duration may be specified
received by the first node . Accordingly , a system for sharing   according to various measures of time including seconds,
information for detecting an idle TCP connection includes         minutes , hours , and/ or days .
means for receiving ,by a first node , first idle information for 45 Alternatively or additionally , idle information may
detecting a first idle time period during which no TCP packet       include and /or identify a generator for determining a dura
including data in a first data stream sent in the TCP con - tion of time for detecting an idle time period . An exemplary
nection by a second node is received by the first node . For      generator may include a formula , an expression , a function ,
example , as illustrated in FIG . 4a , idle time period policy a policy, and /or other mechanism for generating and /or
component 450 is configured for receiving, by a first node, 50 otherwise identifying a duration of time.
first idle information for detecting a first idle time period       In an aspect, one or more algorithms for generating a
during which no TCP packet including data in a first data         duration of time for detecting an idle time period may be
stream sent in the TCP connection by a second node is             associated with identifiers. The algorithm identifiers may be
received by the first node .                                       standardized within a group of nodes including first node
   FIG . 5 illustrates idle time period (ITP ) policy component 55 602 and second node 604 . The received idle information
550 as an adaptation of and/ or analog of ITP policy com - may include and/ or reference an algorithm identifier. First
ponent 450 in FIG . 4a . One or more idle time period policy       node 602 and second node 604 may each maintain an
components 550 operate in execution environment 502 .             association between one or more of the algorithm identifiers
  Message 702 in FIG . 7 illustrates a communication        and a duration generator such as a function and/ or a class
including and/ or otherwise identifying idle information 60 configured to perform the identified algorithm .
received by ITP policy component 550 . Message 702 may                 duration generator may determine the duration of time
take various forms in various aspects. Exemplary forms for        for detecting an idle time period based on one or more
message 702 include a function /method invocation, a mes-         attributes accessible to one or both of first node 602 and
sage passed via a message queue, data transmitted via a pipe ,    second node 604 . Exemplary attributes include a measure of
a message received via a network , and /or a communication 65 network latency , a measure of network congestion , an indi
via a shared location in IPU memory and/ or secondary             cation of the availability of a particular resource, a user
storage .                                                         specified attribute , a security attribute , an energy usage
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 18 of 29


                                                     US 10 ,069, 945 B1
                               13                                                                    14
attribute, a user attribute such as role of the user, and / or a        In response to identifying the idle information , ITP policy
measure of bandwidth supported by NIC 508 and/ or a                   component 550 may activate , disable , and /or modify the
physical network medium operatively coupled to NIC 508 .              state of the keep -alive option via interoperation with one or
   Alternatively or additionally, idle information may                more of settings service component 526 , connection state
include a parameter such as one or more of the attributes 5           component 558, and/ or a keep -alive option handler . Thus, in
identified in the previous paragraph for use in a duration            response to identifying the idle information , ITP policy
generator for determining a duration of time for measuring            component 550 may prevent and/or alter the time a keep
and /or otherwise detecting an idle time period .                     alive packet is sent to second node 604 from first node 602 .
                                                                         Alternatively or additionally , ITP policy component 550
  ATCP connection may be identified by its endpoints . First
node 602 and /or second node 604 may include an endpoint 10           operating in first node 602 may modify an attribute associ
                                                                      ated with an acknowledgment timeout configured for TCP
of the TCP connection . Alternatively or additionally , first         layer component 506 . Modifying an acknowledgment tim
node 602 and /or second node 604 may include a proxy                  eout attribute may include creating the attribute , deleting the
endpoint representing an endpoint in a TCP connection .            attribute , and /or modifying the attribute . ITP policy compo
Nodes , that provide a network address translation (NAT
                                                     NAI )) 1515 . nent 550 may interoperate with settings service component
service , are exemplary nodes including proxy endpoints .          526 , connection state component 558, and /or an acknowl
  Anode including a TCP connection endpoint is referred to edgment option handler component (not shown ) to detect the
as a host. Hosts are typically user devices and /or servers that existence and state of one or more packet acknowledgment
typically operate at the edge of a network . While endpoints attributes. In response to identifying the idle information ,
of most TCP connections are not typically included in 20 ITP policy component 550 may modify the state of the
network nodes for relaying, routing, and /or otherwise for- packet acknowledgment option . Thus, in response to iden
warding TCP packet data within a network such as routing tifying the idle information , ITP policy component 550 may
nodes and switching nodes . Such network nodes may                    prevent and /or alter the time an acknowledgment is sent in
include one or more connection endpoints for one or more              a packet in a TCP connection .
respective TCP connections. It should be understood that the 25 Returning to FIG . 2 , block 204 illustrates the method
term " hos?” refers to a role played by a device in a network . further includes generating a TCP packet including a first
First node 602 and / or second node 604 may play the role of          idle timeperiod header identifying metadata for the first idle
a host in a TCP connection and / or may be proxy nodes .              timeperiod based on the first idle information . Accordingly ,
   A node is referred to as being in or included in a TCP             a system for sharing information for detecting an idle TCP
connection when the node includes an endpoint of the 30 connection includes means for generating a TCP packet
connection and /or includes a proxy for a connection end -            including a first idle time period header identifying metadata
point, referred to as a proxy endpoint. A proxy endpoint and          for the first idle time period based on the first idle informa
an endpoint in a TCP connection may be in the same node               tion . For example , as illustrated in FIG . 4a , packet generator
or in different nodes .                                        component 452 is configured for generating a TCP packet
   In FIG . 5 , connection state component 558 may maintain 35 including a first idle time period header identifying metadata
state information for one ormore TCP connection endpoints      for the first idle time period based on the first idle informa
and / or proxy endpoints of corresponding TCP connections             tion .
included in an instance of an execution environment, such as             FIG . 5 illustrates packet generator component 552 as an
execution environment 502, included in and /or provided by            adaptation of and /or analog of packet generator component
first node 602 or second node 604 .                          40 452 in FIG . 4a . One or more packet generator components
   First node 602 and/ or second node 604 may play a role of    552 operate in execution environment 502 .
a proxy node for a node including a TCP connection                      Packet generator component 552 in FIG . 5 may receive
endpoint. First node 602 and /or second node 604 may                  idle information and /or information based on the received
include a proxy endpoint representing an endpoint in a TCP            idle information from ITP policy component 550 . Whether
connection . A proxy node forwards TCP packet data , sent by 45 and when packet generator component 552 receives infor
a host including a TCP connection endpoint, to another host           mation for including an idle time period (ITP ) header in a
including a corresponding connection endpoint represented             TCP packet may depend on a current state of the associated
by a proxy endpoint included in the proxy node and vice               TCP connection . In FIG . 5 , ITP policy component 550 may
versa . Exemplary proxy nodes in addition to including interoperate with connection state component 558 to deter
routing and /or switching capabilities may include a bridge , 50 mine whether and when to provide information to packet
a hub , a repeater, a gateway, and a firewall.                   generator component 552 for including an ITP header in a
   In an aspect, a TCP keep -alive option , a TCP user timeout,       TCP packet.
a retransmission timeout, an acknowledgment timeout, and /              In an aspect, an ITP header may be included in a packet
or another timeout associated with a TCP connection may be            exchanged during setup of TCP connection . RFC 793
modified based on the first idle information .                     55 describes a “ three-way handshake” for establishing a TCP
  For example , in FIG . 5 , ITP policy component 550                 connection . The synchronization requires each side to send
operating in first node 602 may modify an attribute of a TCP          it ' s own initial sequence number and to receive a confirma
keep -alive option provided by one or more keep -alive com            tion of it in acknowledgment from the other side . Each side
ponents that may include settings service component 526 . must also receive the other side 's initial sequence number
Modifying a keep - alive attribute may include creating the 60 and send a confirming acknowledgment .
attribute , deleting the attribute, and /or modifying the attri   1 ) A™B SYN my sequence number is X
bute . ITP policy component 550 may interoperate with         2 )A B ACK your sequence number is X
settings service component 526 , connection state component   3 )A B SYN my sequence number is Y
558 , and /or a keep - alive option handler component (not    4 )A B ACK your sequence number is Y
shown) to detect the existence and state of one or more 65 Because steps 2 and 3 can be combined in a single
keep -alive attributes in determining whether a keep -alive message this is called the three way (or three message )
option is active and /or in identifying its current state .           handshake .
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 19 of 29


                                                    US 10 , 069, 945 B1
                              15                                                                 16
  Other message exchanges may be used in setting up a              idle time period , a duration generator for determining a
TCP connection as those skilled in the art will understand         duration of time for detecting an idle time period, and a
Such other exchanges are not currently supported by the parameter for use in a duration generator for determining a
TCP as described in RFC 793 . The specified “ three -way     duration of time for measuring and detecting an idle time
handshake ” and other patterns of message exchange for 5 period .
setting up a TCP connection include packets that are con -     Message 704 in FIG . 7 illustrates an invocation and /or
sidered to be in the TCP connection for purposes of this     other access to packet generator component 552 for gener
disclosure . Including an ITP header may be restricted to    ating a TCP packet including an ITP header based on
packets exchanged in connection setup , excluded from pack - received idle information .
ets exchanged during connection establishment, or allowed 10         Returning to FIG . 2 , block 206 illustrates the method
in one or more packets exchanged during connection estab -         further includes sending the TCP packet in the TCP con
lishments and in packets exchanged after connection setup .       nection to the second node to provide the metadata for the
   In an aspect , when connection state component 558              first idle time period to the second node . Accordingly , a
and/ or ITP policy component 550 determine an ITP header system for sharing information for detecting an idle TCP
should be included in a TCP packet based on received idle 15 connection further includes means for sending the TCP
 information , packet generator component 552 may include packet in the TCP connection to the second node to provide
the ITP header in a next TCP packet generated in response    themetadata for the first idle time period to the second node .
to data received via application in -port component 522 for        For example , as illustrated in FIG . 4a, the net out-port
sending to first node 602 . In another aspect, packet generator component 454 is configured for sending the TCP packet in
component 552 may send the ITP header in a TCP packet in 20 the TCP connection to the second node to provide the
the TCP connection with no data included in the TCP data          metadata for the first idle time period to the second node .
stream sent by first node 602 to second node 604 . Such a            FIG . 5 illustrates net out-port component 554 as an
packet is referred to as an empty Packet generator compo -         adaptation of and /or analog of net out- port component 454
nent 554 may send the empty TCP packet when TCP layer              in FIG . 4a . One or more net out-port components 554
component 506 has no for data from an application in second 25 operate in execution environment 502 . Net out -port compo
node 604 to send in the TCP data stream to first node 602 .        nent 554 is illustrated operatively coupled to packet genera
   Packet generator component 552 may generate a packet            tor component 552. Net out- port component 554 may
according to the TCP specifications and may include a              receive TCP packet data from packet generator component
header identified as an ITP header in accordance with              552 and interoperate with IP layer component 514 to send
specifications for including TCP option headers in a TCP 30        the TCP packet in one or more IP packets via network 606
packet. See RFC 793 for more details . FIG . 8 illustratesa       t o second node 604 . Message 706 . 1 in FIG . 7 illustrates a
format or structure for a TCP packet 802 as described in           TCP packet including an ITP header sent by first node 602
RFC 793. Each “ + ” character in FIG . 8 , indicates a bit -       and received by second node 604 .
boundary . TCP packet 802 specifies a location and format            In one aspect, an ITP headermay be sent to make sending
for including a source port 804 portion including an iden - 35 one or more TCP keep - alive packets by a partner node in the
tifier for an endpoint of the TCP connection for a sending         connection unnecessary. A receiver of a packet including an
node and a destination port 806 including an identifier for a      ITP header, such as second node 604 , may keep a TCP
corresponding endpoint of the TCP connection in a receiving        connection alive based on information in the ITP header.
node . IP packet 810 illustrates a format for an IP packet           In another aspect, first node 602 may set a keep - alive
header for an IP packet including TCP packet data . Source 40 timeout attribute based on a duration of the first idle time
address 812 specifies a location and format in an IP header   period identified in the first idle information and / or in the
for including a network address identifying a network inter -     metadata provided to second node 604. For example, first
face of the sending node, and destination address 814             node 602 may monitor a time period during which no
identifying a network interface for the receiving node. A          non - empty packets are sent or received in the TCP connec
network address and a port number identify a connection 45 tion . A keep - alive option handler and /or keep - alive compo
endpoint in a network . Two endpoints identify a TCP              n ent ( not shown ) operating in first node 602 may set a
connection .                                                       keep -alive timer according to the timeout attribute , with a
  FIG . 8 also illustrates a format for an exemplary ITP          duration that will result in the keep -alive timer expiring
header 820 . A KIND location is specified for including an        before an idle time period can occur. In response to detecting
identifier indicating that the option is an idle time period 50 a keep - alive timeout, which may be indicated by the expi
( ITP ) option in an ITP header. Identifiers for option headers    ration of the keep - alive timer, the keep -alive option handler
are currently under the control of the Internet Assigned           and /or keep -alive policy component may provide informa
Numbers Authority (IANA ). Length field 824 identifies a          tion to packet generator component 552 to generate a TCP
length of an ITP header. An ITP data field 826 is specified       keep -alive packet. The packet generator component 552
for including ITP header information for detecting an idle 55 may provide the generated packet to net out- port component
time period as described herein                                    554 for sending the TCP keep -alive packet to second node
   Those skilled in the art will recognize given this disclo - 604 to determine whether the TCP connection is active
sure that an ITP header may have other suitable formats and and/ or to keep the TCP connection active .
may be included in a TCP packet in structures and locations      In another aspect, ITP policy component 550 operating in
other than those specified for TCP options in RFC 793 . An 60 first node 602 may set a timer, analogous to the keep - alive
equivalent or analog of an ITP header may be included in a         timer described in the previous paragraph that expires before
footer of a protocol packet in an extension and/ or variant of     an time period can occur. In response the timer expiring, ITP
the current TCP                                                     policy component 550 may provide idle information to
   ITP data field 826 in FIG . 8 may include and /or otherwise packet generator component 552 to generate a TCP packet
identify metadata for the first idle time period . For example , 65 including a second ITP header. Content of the second ITP
an ITP data field in a packet may include and / or otherwise        header may be based on the first idle information received ,
identify one or more of a duration of time for detecting an data received from second node 604 , information received
           Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 20 of 29


                                                     US 10 ,069, 945 B1
                                                                                                      18
from a network application that may be from a user , and /or           unacknowledged by second node 604 . ITP policy compo
on any information accessible to TCP layer component 506               nent 550 may prevent ITP monitor component 556 from
in execution environment 502 in first node 602 . The TCP               initiating detection of an idle time period while unacknowl
packet generated by packet generator component 552 is                  edged data exists . In a further aspect, a time duration may be
provided to IP layer component 514 via net out-port com - 5 associated and / or included in the policy identifying a limit to
ponent 554 to send to second node 604 in the TCP connec -              a period of waiting to receive acknowledgment of TCP
tion . Along with sending the message , first node 602 may             packet data sent by first node 602 . In one aspect , waiting for
reset and / or otherwise restart detection of the first idle time      lack of an acknowledgment for an empty packet does not
period . Thus, a second ITP header may be sent in a second     delay detection of an idle time period , while in another
TCP packet by first node 602 to second node 602 along with 10 aspect ITP monitor component 556 will not initiate detection
restarting detection of the first idle time period . Alterna - while an empty packet remains unacknowledged .
tively , first node 602 may reset and initiate detection of an            In an aspect , idle information , received by a node may be
idle time period with a different duration than the previous           included in and /or otherwise based on a previous idle time
idle timeperiod, based on the idle information for generating period header identified in a previous TCP packet received
the second ITP header.                                       15 in the TCP connection by the node from a remote node prior
   Returning to FIG . 2 , block 208 illustrates the method             to sending an ITP header based on the idle information by
further includes detecting the first idle time period based on         the node . For example , the first idle information received by
the first idle information . Accordingly, a system for sharing         ITP policy component 550 in first node 602may be based on
information for detecting an idle TCP connection further an idle timeperiod header included a TCP packet in the TCP
includes means for detecting the first idle time period based 20 connection sent by second node 604 and received by first
on the first idle information . For example , as illustrated in        node 602 prior to sending the first TCP packet by first node
FIG . 4a , the idle time period monitor component 456 is               602 . The exchange of ITP headers may include a negotiation
configured for idle time period monitor.                               between first node 602 and second node 604 .
   FIG . 5 illustrates idle time period monitor component 556             A duration of time may be identified based on the idle
as an adaptation of and / or analog of idle time period monitor 25 information received by ITP policy component in first node
component 456 in FIG . 4a . One or more idle time period           602 . A timer may be set according to the identified duration .
monitor components 556 operate in execution environment         Detecting the first idle time period may include and/or
502 .                                                           otherwise may be based on detecting the timer expiration .
   In an aspect, in response to receiving the first idle infor- ITP monitor component 556 may set a timer configured to
mation , ITP policy component 550 may store a value rep - 30 expire in a time duration identified based on the first idle
resenting a duration of time in a configuration storage information received by ITP policy component 550 . The
location . Alternatively , or additionally , ITP policy compo -        identified duration may be longer, shorter , or equal to a
nent 550 may invoke a duration generator to determine a                duration of the idle time period . ITP monitor component 556
duration of time for detecting the idle time period . The              may use multiple timers. ITP monitor component 556 may
duration generator may be preconfigured for the TCP con - 35 recalculate and /or otherwise generate a new idle duration
nection and /or may be identified based on the idle informa-           based on the idle information at one or more times during
tion received . As described , the invoked generator may be            detection of the first idle time period . That is , a duration of
invoked with a parameter included in and/ or otherwise   an idle time period may be static and /or may be dynamic ,
identified based on the received idle information .      changing based on attribute information accessible during
   ITP policy component 550 may interoperate with ITP 40 the detection process and /or based on one or more duration
monitor component 556 to identify the duration for detecting           generators .
the idle time period . ITP monitor component 556, in various             Message 710 . 1 illustrates a call and /or other communi
aspects , may receive information including and /or otherwise          cation between ITP monitor component 556 and a timer
identifying a duration of time, a duration generator, and /or          component in first node 602 to set a timer included in
a parameter for a duration generator. ITP monitor compo - 45 detecting an idle time period . Prior to the setting the timer,
nent 556 may initiate and /or restart a process for detecting          first node 602 and second node 602 may be active in
an idle time period . In an aspect, ITP monitor component              exchanging TCP packets as illustrated by messages includ
556 detects and /or otherwise identifies a beginning of a              ing message 706 . 2 through message 706 .n . Those skilled in
potential idle time period based on one or more specified              the art will recognize that detection of an idle time period
events .                                                            50 may not include explicitly and /or directly using a timer. ITP
   In an aspect, detecting the first idle time period by ITP           monitor component 556 may monitor other events as a
monitor component 556 may include detecting a time period              proxy or indirect mechanism for initiating detection and
in the idle time period during which first node 602 has                detecting an idle time period .
received acknowledgment for all data sent via the TCP                     ITP monitor component 556 may detect one or more
connection in the TCP data stream by first node 602 to 55 events configured to indicate that an idle time period has
second node 604 . Further, the first idle time period may occurred . For example , expiration of a timer or multiple
include a time period during which first node 602 has sent             associated timers may be interpreted by ITP monitor com
one or more TCP packets to second node 604 to acknowl-                 ponent 556 as marking an occurrence of the first idle time
edge all data received in a TCP data stream in the TCP        period . Message 710 .2 illustrates ITP monitor component
connection from second node 604 to first node 602. Detect- 60 556 receiving information identifying expiration of a timer
ing the first idle timeperiod by ITP monitor component 556             for detecting the first idle time period .
may include detecting that all received data has been                     In a further aspect, in response to detecting the expiration
acknowledged and /or that all sent data has been acknowl-              of a timer set as described above , a TCP keep - alive packet
edged .                                                                may be sent by first node 602 to determine whether the TCP
   In an aspect , ITP policy component 550 may include a 65            connection is action and /or to keep the TCP connection
policy with a rule indicating that an idle time period cannot          active. When the keep -alive packet is sent, an acknowledg
begin while a TCP packet sent by first node 602 remains                ment timer may be set. If a timeout of the acknowledgment
           Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 21 of 29


                                                     US 10 ,069,945 B1
                                19                                                               20
timer is detected indicating no TCP packet has been received       first idle time period may be detected by ITP monitor
acknowledging the keep -alive packet, the first idle time          component 556 in first node 602 based on the second ITP
period may be detected in response to and /or otherwise header and based on the received idle information . The
based on the timeout of the acknowledgment timer.            second ITP header received in the TCP packet from second
   In FIG . 5 , ITP policy component 550 in first node 602 5 node 604 may be based on the first ITP header in the TCP
may provide a duration identified based on the received idle packet sent in the TCP connection by first node 602 to
information to a keep -alive monitor component (not shown ).       second node 604 .
The keep - alive monitor component may configure a keep              In some aspects , the first node and second node 604 may
alive timer to expire based on the identified duration . In        continue to exchange ITP headers. Information in the
response to detecting expiration of the keep -alive timer, ITP 10 exchanged ITP headers may be based on ITP headers
monitor component 556 may invoke packet generator com - received in the TCP connection and /or on data accessible
ponent 552 to generate a TCP keep -alive packet. First node       locally to one or both of the nodes . In some aspects , the
602 may send the TCP packet to second node 604 . The TCP          exchange may be a negotiation while in other the exchange
keep - alive packet may be sent to preventdetection of an idle may simply be informational.
time period by second node 604 and/or may otherwise be 15             Returning to FIG . 2 , block 210 illustrates the method
sent to detect by first node 602 whether the TCP connection        further includes deactivating the TCP connection in response
is active .                                                        to detecting the first idle time period . Accordingly , a system
   First node 602 may set an acknowledgment timer asso -           for sharing information for detecting an idle TCP connection
ciated with sending the packet. If the acknowledgment timer        further includes means for deactivating the TCP connection
expires before a TCP packet is received from second node 20 in response to detecting the first idle time period . For
602 acknowledging the packet sent, ITP monitor component           example , as illustrated in FIG . 4a , the connection state
556 may detect the idle time period in response to and/ or         component 458 is configured for deactivating the TCP
otherwise based on expiration of the acknowledgment timer.         connection in response to detecting the first idle timeperiod .
   Receiving a packet from second node 604 included in the        FIG . 5 illustrates connection state component 558 as an
TCP connection is an event that, in various aspects, may 25 adaptation of and /or analog of connection state component
directly and/ or indirectly indicate the beginning of a poten - 458 in FIG . 4a . One or more connection state components
tial idle time period . A potential idle time period may begin  558 operate in execution environment 502.
at some specified point during and/or after processing a
at                                                                   When ITP monitor component 556 in first node 602
received TCP packet. In one aspect, an empty TCP packet detects an idle timeperiod, ITP monitor component 556 may
may be received while a potential idle time period is being 30 provide an indication to connection state component 558 .
monitored . That is , a beginning of the potential idle time       The indication may indicate that the idle time period for the
period hasbeen detected . In response to receiving the empty       TCP connection has been detected and /or otherwise may
TCP packet, monitoring of the current potential time period        instruct connection state component 558 and /or other com
may be aborted . Further, in response to receiving the empty ponents in TCP layer component 506 to deactivate the TCP
 TCP packet, a beginning of a next potential idle time period 35 connection . Message 712 in FIG . 7 illustrates a communi
may be detected.                                                 cation to deactivate the TCP connection communicated in
   In FIG . 5 , ITP policy component 550 and ITP monitor response to detecting the idle time period .
component 556 may operate to reset and/ or initiate detection      Deactivating the TCP connection may include closing the
of an idle timeperiod in response to receiving an empty TCP TCP connection . A TCP connection may be closed using a
packet. First node 602 may receive an empty packet. In 40 three -way handshake packet exchange described in RFC
response , ITP monitor component 556 may receive an event          793. Deactivating the TCP connection may include sending
and/ or other indication to reset detection of an idle time        a TCP packet by the detecting node to reset the TCP
period . Resetting the detecting process may be based on           connection . According to RFC 793, first node 602 may send
whether or not a received empty TCP packet matches a a TCP packet including a reset (RST ) bit set to “ 1 ” to
specified condition . ITP option handler component 562 may45 indicate a connection reset. Deactivating the TCP connec
be configured to determine whether a received empty TCP tion may include , alternatively or additionally , releasing a
packet matches the condition . If ITP option handler com -         resource allocated for maintaining and/ or activating the TCP
ponent 562 determines the empty packet matches the con          connection .
dition , ITP monitor component 556 may be instructed to            With respect to the method illustrated in FIG . 3 , block 302
reset and/or restart detection of the first idle time period 50 illustrates the method includes receiving , by a second node
including detecting the beginning of a next potential time from a first node, a first transmission control protocol ( TCP )
period .                                                        packet in a TCP connection . Accordingly , a system for
     The condition may match received TCP packets including        sharing information for detecting an idle TCP connection
ITP headers and /or other TCP option headers . A condition    includes means for receiving, by a second node from a first
may match a port number and/ or other field in TCP packet. 55 node , a first transmission control protocol ( TCP ) packet in a
A condition may further be based on a network address in an        TCP connection . For example , as illustrated in FIG . 4b , the
IP header including the TCP packet.                                net in -port component 460 is configured for receiving, by a
     In a further aspect, first node 602 may receive via network   second node from a first node , a first transmission control
606 from second node 604 a TCP packet in the TCP protocol ( TCP ) packet in a TCP connection .
connection including an second ITP header. Message 706 . 2 60 FIG . 5 illustrates net in -port component 560 as an adap
in FIG . 7 illustrates the TCP packet sent by second node 604 .    tation of and /or analog of net in -port component 460 in FIG .
ITP option handler component 562 may identify the second           4b . One or more net in -port components 560 operate in
ITP header received from second node 604 . The identified          execution environment 502 .
second ITP header may be for detecting by first node 602 an          As described above , net in - port component 560 in FIG . 5
idle time period, during which no TCP packet in the TCP 65 may operate in an instance of execution environment 502
connection is received , by the first node 602 that includes       and / or an analog included in and / or including second node
data in the first TCP data stream from second node 604 . The       604 . The TCP packet, illustrated by message 706 . 1 in FIG .
           Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 22 of 29


                                                    US 10 ,069, 945 B1
                             21                                                                   22
7 and described above , may be received by net in -port              second node a timeout attribute associated with the TCP
component 560 in second node 604 . The TCP packet may                connection . Accordingly , a system for sharing information
 include data in a second TCP data stream sent by first node         for detecting an idle TCP connection includes means for
602 to second node 604 to deliver to a user of TCP layer             modifying , based on the metadata , by the second node a
component 506 in second node 604 such as network appli- 5 timeout attribute associated with the TCP connection . For
cation 504 . Alternatively , the TCP packet may be an empty example , as illustrated in FIG . 4b , the option attribute
TCP packet. The received TCP packet may be a packet handler component 464 is configured for modifying, based
included in setting up the TCP connection as described               on the metadata , by the second node a timeout attribute
above.                                                               associated with the TCP connection .
  Returning to FIG . 3, block 304 illustrates the method 10             FIG . 5 illustrates option attribute handler component 564
further includes detecting a first idle time period header, in       as an adaptation of and /or analog of option attribute handler
the first packet, identifying metadata for a first idle time         component 464 in FIG . 4b . One or more option attribute
period , detectable by the first node, during which no TCP handler components 564 operate in execution environment
packet including data in a first TCP data stream sent in the 502 .
TCP connection by the second node is received by the first 15 In an aspect, ITP option handler component 562 may one
node . Accordingly , a system for sharing information for            or more attribute option handler components 564 to modify
detecting an idle TCP connection includes means for detect -         one or more corresponding attributes of a keep - alive option ,
ing a first idle time period header , in the first packet ,          a TCP user timeout, a retransmission timeout, an acknowl
identifying metadata for a first idle time period , detectable       edgment timeout, and another timeout associated with the
by the first node, during which no TCP packet including data 20 TCP connection , in response to identifying the ITP header.
in a first TCP data stream sent in the TCP connection by the         The modifying may be based on the content of the ITP
second node is received by the first node. For example, as           header.
illustrated in FIG . 4b , idle time period option handler              For example, ITP option handler component 562 in sec
component 462 is configured for detecting a first idle time ond node 604 may interoperate with a keep -alive attribute
period header, in the first packet, identifying metadata for a 25 option handler component 564 directly and / or indirectly via
first idle time period , detectable by the first node , during    settings service component526 , connection state component
which no TCP packet including data in a first TCP data               558 , and /or a keep -alive policy component (not shown ) to
stream sent in the TCP connection by the second node is           detect the existence and state of one or more keep - alive
received by the first node.                                       attributes in determining whether the keep - alive option is
   FIG . 5 illustrates idle time period option handler compo - 30 active and/ or the state of the keep - alive option .
nent 562 as an adaptation of and /or analog of idle time                In response to identifying the idle time period header, ITP
period option handler component 462 in FIG . 4b . One or             option handler component 562 may activate , disable , and /or
more idle time period option handler components 562 oper -           modify the state of the keep - alive option via interoperation
ate in execution environment 502 .                                   with the keep - alive attribute option handler. Thus, in
   In FIG . 5 , ITP option handler component 562 is opera - 35 response to identifying the idle information , attribute option
tively coupled to packet handler component 516 The TCP         handler component 564 may prevent and /or alter the time a
packet, including the ITP header sentby first node 602,may keep - alive packet is sent by second node 604 to first node
be received , and identified as a TCP packet by net in -port         602 .
component 560 operating in second node 604 . As illustrated             Alternatively or additionally , an attribute option handler
in FIG . 5 , net in -port component 560 and /or an analog of net 40 component 564 may modify an attribute associated with a
 in - port component 560 may provide and/ or otherwise iden -        packet acknowledgment option provided by TCP layer com
tify the received packet to packet handler component 516 .           ponent 506 in first node 602 . Modifying a packet acknowl
Packet handler component 516 may detect various portions             edgment attribute may include creating the attribute , delet
of the TCP packet according to the TPC packet 802 structure          ing the attribute , and /or modifying the attribute . Attribute
as illustrated in FIG . 8 . Alternatively , packet handler com - 45 option handler component 564 may interoperate with set
ponent 516 may provide some or all of the packet to various          tings service component 526 , connection state component
components in TCP layer component 506 to identify por -              558 , and/or an acknowledgment policy component ( not
tions of the packet according to the TCP specification and / or      shown ) to detect the existence and state of one or more
according to a particular implementation .                     packet acknowledgment attributes . In response to identify
   The ITP header sent by first node 602 may be received by 50 ing the idle information , attribute option handler component
and/ or otherwise identified by ITP option handler compo -     564 may modify the state of the packet acknowledgment
nent 562 . Message 708 in FIG . 7 exemplifies activation of option . Thus, in response to identifying the idle information ,
ITP option handler component 562 for detecting the ITP               attribute option handler component 564 may prevent and / or
header in the TCP packet received from first node 602 by             alter the time an acknowledgment is sent in a packet data
second node 604 .                                                 55 from second node 604 to first node 602 in the TCP connec
   In various aspects, ITP option handler component 562              tion .
operating in second node 604 may detect and /or otherwise               As described herein an ITP header for detecting an idle
determine a duration of time for associated with detection of        time period for a TCP connection may serve a number of
the idle time period by first node 602 , a duration generator,       purposes . A first node in a TCP connection may via an ITP
and / or a parameter for a duration generator. The first idle 60 header inform and / or otherwise identify to a second node in
time period header may identify metadata including and /or       the connection one or more durations for detecting an idle
identifying for detection of the first idle timeperiod by first      time period by one or both nodes . Given multiple purposes,
node 602 a duration of time, a generator for determining a           one or more types of ITP headers may be supported and /or
duration of time, and/ or an input for determining a duration        an ITP header may be structured to support one or more of
of time.                                                          65 the described services. An exchange of ITP headers may be
  Returning to FIG . 3 , block 306 illustrates the method yet        informational and/ or may be included in negotiation
further includes modifying , based on the metadata , by the          between two nodes included in a TCP connection . When
            Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 23 of 29


                                                      US 10 ,069, 945 B1
                               23                                                                  24
used in a negotiation , an ITP header may be included in a           to include the singular and the plural, unless otherwise
negotiation protocol that has an identifiable end during a           indicated herein explicitly or clearly contradicted by con
portion of the existence of a TCP connection or may be               text. The foregoing description is not to be interpreted as
included in a negotiation that may remain ongoing through      indicating any non -claimed element is essential to the prac
out the existence of a TCP connection . Those skilled in the 5 tice of the subject matter as claimed .
art will recognize the list of services in this paragraph is not
exhaustive .                                                           I claim :
   It should be understood that the various components                 1. A computer-implemented method, comprising:
illustrated in the various block diagrams represent logical
components that are configured to perform the functionality 10         causing access to be provided to a server computer
described herein and may be implemented in software ,                     including:
hardware , or a combination of the two . Moreover, some or                a non - transitory memory storing a network application ,
all of these logical components may be combined , somemay                   and
be omitted altogether, and additional components may be                   one or more processors in communication with the
added while still achieving the functionality described 15                  non -transitory memory , wherein the one or more
herein . Thus, the subject matter described herein may be                   processors execute the network application to oper
embodied in many different variations , and all such varia                  ate in accordance with a first protocol including a
tions are contemplated to be within the scope of what is                    transmission control protocol ( TCP );
claimed .                                                              causing a TCP connection to be established with a client
   To facilitate an understanding of the subject matter 20                computer, by:
described above, many aspects are described in terms of                   communicating a segment including at least one first
sequences of actions that may be performed by elements of                   synchronize bit ,
a computer system . For example , it will be recognized that              communicating a first acknowledgement of the seg
the various actionsmay be performed by specialized circuits                 ment, and at least one second synchronize bit, and
or circuitry (e . g ., discrete logic gates interconnected to 25          communicating a second acknowledgement ;
perform a specialized function ), by program instructions              causing first data to be communicated from the server
being executed by one or more instruction processing units ,              computer to the client computer utilizing the TCP
or by a combination of both . The description herein of any               connection in accordance with the TCP protocol and a
sequence of actions is not intended to imply that the specific           hypertext transfer protocol (HTTP ), for being presented
order described for performing that sequence must be fol - 30             to a user of the client computer ;
lowed .                                                                causing the server computer to permit second data , from
  Moreover, the methods described herein may be embod                    the user of the client computer , to be received at the
ied in executable instructions stored in a computer readable             server computer from the client computer utilizing the
medium for use by or in connection with an instruction                    TCP connection in accordance with the TCP protocol
execution machine, system , apparatus, or device , such as a 35           and the hypertext transfer protocol (HTTP ) ; and
computer -based or processor -containing machine , system ,            causing access to be provided, to the client computer, to
apparatus , or device . As used herein , a " computer readable            code that causes the client computer to operate in
medium ” may include one or more of any suitable media for               accordance with a second protocol that is separate from
storing the executable instructions of a computer program in             the TCP, in order to establish a second protocol con
one or more of an electronic , magnetic , optical, electromag - 40       nection with another server computer, by :
netic , and infrared form , such that the instruction execution          receiving a packet,
machine, system , apparatus, or device may read ( or fetch )             detecting an idle time period parameter field in the
the instructions from the computer readable medium and                      packet ,
execute the instructions for carrying out the described meth             identifying metadata in the idle time period parameter
ods . A non - exhaustive list of conventional exemplary com - 45            field for an idle time period , where , after the idle time
puter readable media includes a portable computer diskette ;                period is detected , the second protocol connection is
a random access memory (RAM ); a read only memory                           deemed inactive, and
(ROM ); an erasable programmable read only memory                         creating or modifying, by the client computer and
(EPROM or Flash memory ); optical storage devices , includ                  based on the metadata , a timeout attribute associated
ing a portable compact disc (CD ), a portable digital video 50              with the second protocol connection .
disc (DVD ), a high definition DVD (HD -DVDTM ), a Blu -           2 . The computer-implemented method of claim 1 wherein
rayTM disc ; and the like.                                      the creating or modifying the timeout attribute renders one
   Thus, the subject matter described herein may be embod or more keep -alive packets in the second protocol connec
ied in many different forms, and all such forms are contem - tion unnecessary.
plated to be within the scope of what is claimed . It will be 55 3 . The computer -implemented method of claim 1 wherein
understood that various details may be changed without the code causes the client computer to utilize the second
departing from the scope of the claimed subject matter.              protocol instead of the TCP in order to permit communica
Furthermore, the foregoing description is for the purpose of         tion , between the client computer and the another server
illustration only , and not for the purpose of limitation , as the   computer, of the timeout attribute , where no timeout attri
scope of protection sought is defined by the claims as set 60 bute is communicated when establishing the TCP connec
forth hereinafter together with any equivalents thereof              tion in accordance with the TCP, but is communicated when
entitled to .                                                        establishing the second protocol connection so as to permit
  All methods described herein may be performed in any the second protocol connection to be placed in a particular
order unless otherwise indicated herein explicitly or by         state based on the timeout attribute when the second proto
context. The use of the terms “ a” and “ an ” and “ the ” and 65 col connection is inactive, where the particular state is such
similar referents in the context of the foregoing description        that only one of the client computer or the another server
and in the context of the following claims are to be construed       computer is allowed to transmit information to the other one.
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 24 of 29


                                                     US 10 ,069, 945 B1
                               25                                                                26
   4 . The computer- implemented method of claim 1 wherein                19 . The computer-implemented method of claim 1
the access is caused to be provided to the code, by permitting         wherein the timeout attribute is specified in a number of
the client computer to fetch the code from the server                  seconds .
computer.                                                         20 . The computer- implemented method of claim 1
   5 . The computer- implemented method of claim 1 wherein 5 wherein the code causes the client computer to operate such
the access is caused to be provided to the code, by permitting that the timeout attribute is used to keep the second protocol
the client computer to receive the code from the server connection open when inactive , and to prevent the another
computer utilizing the TCP connection and the hypertext server computer from closing the second protocol connec
transfer protocol (HTTP ).                                     tion when inactive.
  6 . The computer- implemented method of claim 1 wherein                21. The computer -implemented method of claim 1
the access is caused to be provided to the code , by including         wherein the code causes the client computer to operate such
the code with the first data .                                         that the metadata is used as input of an algorithm for
   7 . The computer -implemented method of claim 1 wherein determining a duration of time specified by the timeout
the access is caused to be provided to the code, by permitting 15 attribute .
the code to be received from the another server computer.            22 . The computer-implemented method of claim 21
   8 . The computer- implemented method of claim 1 wherein wherein the code causes the client computer to operate such
the access is caused to be provided to the code ,by permitting that the algorithm is determined based on at least one
the code to be received from yet another server that is particular attribute .
different from the server computer and the another server 2023. The computer-implemented method of claim 1
computer.                                                              wherein the code causes the client computer to operate such
  9 . The computer -implemented method of claim 1 wherein              that the creation or the modification of the timeout attribute
the code causes the client computer to operate such that the           results from a negotiation between the another server com
packet is received before the second protocol connection is puter and the client computer via a negotiation protocol of
established                                                25 a TCP - variant protocol.
   10 . The computer- implemented method of claim1             2 4 . The computer-implemented method of claim 1
wherein the code causes the client computer to operate such wherein the creating or the modifying of the timeout attri
that, after the second protocol connection is established , bute results from a negotiation between the another server
another packet is received with the idle time period param -    computer and the client computer.
eter field .                                                 30   25 . The computer- implemented method of claim 1
   11. The computer- implemented method of claim 1 wherein the creating or modifying , includes the creating.
wherein the code causes the client computer to operate such         26 . The computer- implemented method of claim 1
that the timeout attribute is subject to a global setting.       wherein the creating or modifying, includes the modifying.
   12 . The computer- implemented method of claim 1 3 27. The computer-implemented method of claim 1
wherein the code causes the client computer to operate such wherein the second protocol connection includes a TCP
that the timeout attribute is subject to a connection - specific variant connection .
setting that is capable of overriding a global setting.             28 . The computer-implemented method of claim 1
   13 . The computer- implemented method of claim 1                    wherein the second protocol connection includes a non - TCP
wherein the code causes the client computer to operate such 40 connection .
that a state of a keep - alive option for the second protocol     29 . The computer-implemented method of claim 1
connection , is accessible to the client computer.              wherein the code causes the client computer to :
    14 . The computer- implemented method of claim 1              detect the idle timeperiod based on the timeout attribute ;
wherein the code causes the client computer to operate such          and
that:                                                         45 in response to detecting the idle time period, deactivate
   third data is received at the client computer from the           the second protocol connection by releasing a resource
     another server computer utilizing the second protocol             allocated for the second protocol connection by the
      connection in accordance with the second protocol that           client computer without signaling the another server
      is separate from the TCP, for being presented to the user        computer .
      of the client computer ; and                              50 30 . The computer- implemented method of claim 1
   fourth data from the user of the client computer is            wherein the code causes the client computer to operate such
     communicated from the client computer to the another that the detecting and the identifying are performed at a
     server computer utilizing the second protocol connec -       TCP - variant layer other than a TCP layer, where the TCP
     tion in accordance with the second protocol that is               variant layer is above an Internet Protocol (IP ) layer and
     separate from the TCP .                                        55 below a hypertext transfer protocol (HTTP ) application
   15 . The computer- implemented method of claim 1                    layer.
wherein the timeout attribute is an attribute of a keep - alive .         31 . The computer - implemented method of claim           1
   16 . The computer-implemented method of claim                1      wherein the code causes the client computer to operate such
wherein the code causes the client computer to operate such      that at least one of the detecting or the identifying is
that the receiving is performed subsequent to sending, by the 60 performed at a non - TCP layer other than a TCP layer, where
client computer to the another server computer, another          the non - TCP layer is above an Internet Protocol ( IP ) layer
packet including other metadata including an idle time                 and below a hypertext transfer protocol (HTTP ) application
period parameter.                                                      layer .
   17 . The computer- implemented method of claim 16                     32 . The computer -implemented method of claim 1
wherein the metadata is the same as the other metadata .            65 wherein the creating or the modifying of the timeout attri
   18 . The computer- implemented method of claim 16                   bute reduces a number ofkeep - alive signals that are required
wherein the metadata is different from the other metadata .            to be communicated .
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 25 of 29


                                                   US 10 , 069, 945 B1
                               27                                                                   28
   33 . The computer- implemented method of claim 1                      37. The computer- implemented method of claim 34
wherein the packet is sent in advance of the second protocol          wherein the access is provided to the code by permitting the
connection being established .                                        client computer to fetch the code from the server computer .
  34 . A computer-implemented method comprising :                        38 . The computer - implemented method of claim 34
  providing access to a server computer including :              5 wherein the access is provided to the code by permitting the
     a non - transitory memory storing a network application ,     client computer to receive the code from the server computer
       and                                                  utilizing the TCP connection and the hypertext transfer
     one or more processors in communication with the protocol (HTTP ).
                                                               39 . The computer-implemented method of claim 34
       non - transitory memory , wherein the one or more 10 wherein
       processors execute the network application to oper             the access is provided to the code by including the
       ate in accordance with a first protocol including a  code   with the first data .
       transmission control protocol (TCP);                    40 .  The  computer-implemented method of claim 34
                                                                      wherein the use of the code by the client computer results in
  causing a TCP connection to be established with a client the client computer operating such that a state of a keep
    computer, by                                          15 alive option for receiving a keep -alive packet, is accessible
    communicating a segment including at least one first              to the client computer, where the state of the keep - alive
       synchronize bit;                                               option one of activates or disables the keep - alive option such
     communicating a first acknowledgement of the seg                 that, when activated , the keep -alive option is based on the
       ment, and at least one second synchronize bit ; and            idle information.
     communicating a second acknowledgement;               20            41 . The computer -implemented method of claim 34
   causing first data to be communicated from the server              wherein the code includes at least one instruction for con
     computer to the client computer utilizing the TCP                necting to the another server.
     connection in accordance with the TCP protocol and a                42 . The computer-implemented method of claim 34
     hypertext transfer protocol (HTTP ), for being presented wherein the use of the code by the client computer results in
    to a user of the client computer ;                     25 the client computer operating such that the second protocol
  causing the server computer to permit second data , from    packet includes third data .
    the user of the client computer, to be received at the      43 . The computer-implemented method of claim 34
     server computer from the client computer utilizing the wherein    the use of the code by the client computer results in
     TCP connection in accordance with the TCP protocol the client computer operating such that the second protocol
                                                               30 packet includes no data.
    and the hypertext transfer protocol (HTTP ) ; and                44 . The computer- implemented method of claim 34
  providing access to code that, after use by the client wherein           the use of the codeby the client computer results in
    computer, results in the client computer operating in         the client computer operating such that the second protocol
    accordance with a second protocol that is separate from
     the TCP , in order to establish a second protocol con" - ,35 packet
                                                                  client
                                                                          and the metadata included therewith are sent by the
                                                                         computer  to the another server computer, in response
    nection with another server computer, by :                        to receiving, by the client computer from the another server
     identifying idle information for detecting an idle time          computer, another second protocol packet with other meta
       period, after which , the second protocol connection data .
       is subject to deactivation ,                             45 . The computer-implemented method of claim 34
     generating a second protocol packet including an idle 40 wherein the timeout attribute is an attribute of a keep -alive .
       time period parameter field identifying metadata for             46 . The computer-implemented method of claim 34
       the idle time period based on the idle information ,           wherein the use of the code by the client computer results in
       and                                                            the client computer sending, to the another server computer,
     sending, from the client computer to the another server          another second protocol packet including other metadata
       computer, the second protocol packet to provide the 45 including an idle time period parameter.
       metadata for the idle time period to the another         47 . The computer - implemented method of claim 46
       server computer, for use by the another server com -           wherein the metadata is the same as the other metadata .
       puter in creating or modifying , based on the meta -             48 . The computer -implemented method of claim 46
       data , a timeout attribute associated with the second          wherein the metadata is different from the other metadata .
       protocol connection .                                     50     49 . The computer- implemented method of claim              34
  35 . The computer- implemented method of claim 34                   wherein the timeout attribute is specified in a number of
wherein the use of the code by the client computer results in         seconds .
the client computer utilizing the second protocol instead of            50 . The computer-implemented method of claim 34
the TCP in order to permit communication , between the                wherein the use of the code by the client computer results in
client computer and the another server computer, of the 55 the client computer operating such that the timeout attribute
timeout attribute , where the timeout attribute is not commu-         is used to keep the second protocol connection open when
nicated when establishing the TCP connection in accordance            inactive, and to prevent the another server computer from
with the TCP, but is communicated when establishing the               closing the second protocol connection when inactive .
second protocol connection so as to permit the second         51. The computer-implemented method of claim 34
protocol connection to be at least partially closed when 60 wherein the use of the code by the client computer results in
inactive based on the timeout attribute .                             the client computer operating such that the metadata is used
   36 . The computer- implemented method of claim 34                  as input of an algorithm for determining a duration of time
wherein the use of the code by the client computer results in         specified by the timeout attribute.
the client computer operating such that the timeout attribute           52 . The computer-implemented method of claim 51
serves to keep the second protocol connection open when 65 wherein the use of the code by the client computer results in
inactive , and to prevent one or more other computers from            the client computer operating such that the algorithm is
closing the second protocol connection when inactive .                determined based on at least one particular attribute .
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 26 of 29


                                                   US 10,069,945 B1
                             29                                                                         30
   53. The computer- implemented method of claim 34                      70 . The computer- implemented method of claim 34
wherein the use of the code by the client computer results in         wherein the code is configured to be used by the client
the client computer operating such that the timeout attribute         computer via the hypertext transfer protocol (HTTP ).
results from a negotiation between the another server com                71 . The computer- implemented method of claim 70
puter and the client computer via a negotiation protocol of      5    wherein the hypertext transfer protocol (HTTP ) transports
a TCP- variant protocol .                                             hypertextthat includes a hypertext transfer protocol (HTTP )
   54 . The computer-implemented method of claim 34                   link .
wherein the creating or the modifying of the timeout attri              72 . A computer - implemented method comprising :
bute results from a negotiation between the another server              providing access to a server computer including :
computer and the client computer.                                10        a non -transitory memory storing instructions, and
   55 . The computer- implemented method of claim 34                      one or more processors in communication with the
wherein the creating or modifying, includes the creating .                    non -transitory memory , wherein the one or more
  56 . The computer- implemented method of claim 34                              processors execute the instructions such that a net
wherein the creating or modifying , includes the modifying.                      work application operates in accordance with a first
   57 . The computer- implemented method of claim 34 15                          protocol including a transmission control protocol
wherein the second protocol connection includes a TCP                            ( TCP ), the server computer, when operating in accor
variant connection .                                                             dance with the first protocol to set up a TCP con
   58 . The computer - implemented method of claim 34                            nection with a client computer, configured to :
wherein the second protocol connection includes a non - TCP                      communicate a segment including at least one first
connection .                                                     20                 synchronize bit,
   59 . The computer-implemented method of claim 34                              communicate a first acknowledgement of the seg
wherein the use of the code by the client computer results in                      ment, and at least one second synchronize bit, and
the client computer operating to :                                               communicate a second acknowledgement;
  detect the idle time period based on the timeout attribute ;           causing first data to be communicated from the server
     and                                                       25          computer to the client computer utilizing the TCP
  in response to detecting the idle time period , deactivate               connection in accordance with the TCP protocol and a
      the second protocol connection by releasing a resource               hypertext transfer protocol (HTTP ), for being presented
     allocated for the second protocol connection by the                   to a user of the client computer ;
     client computer without signaling the another server                causing the server computer to permit second data , of the
     computer.                                                   30
                                                                 30        user of the client computer, to be received at the server
  60 . The computer- implemented method of claim 34                            computer from the client computer utilizing the TCP
wherein a resource allocated for the second protocol con                       connection in accordance with the TCP protocol and
nection is released by at least one of the client computer or                  the hypertext transfer protocol (HTTP ); and
the another server computer without signaling at least one              providing access to code that causes the client computer
other of the client computer or the another server computer. 35                to operate in accordance with a second protocol that is
  61 . The computer-implemented method of claim 34                             different from the TCP and that operates above an
wherein the use of the code by the client computer results in                  Internet Protocol (IP ) layer and below a hypertext
the client computer operating such that at least one of the                    transfer protocol (HTTP ) application layer, in order to
identifying the idle information or the identifying the meta                   setup a second protocol connection with another server
data is performed at a non - TCP layer other than a TCP layer, 40              computer, by:
where the non - TCP layer is above an Internet Protocol ( IP )                 receiving , by the client computer from the another
layer and below a hypertexttransfer protocol (HTTP ) appli                        server computer, a packet,
cation layer.                                                                  identifying metadata , that specifies a number of sec
   62 . The computer- implemented method of claim 34                             onds or minutes, in an idle time period parameter
wherein the timeout attribute reduces a number of keep - alive 45                field in the packet for an idle time period during
signals that are required to be communicated .                                   which , no packet is communicated that meets each of
  63 . The computer- implemented method of claim 34                              the following criteria : a ) communicated via the sec
wherein the second protocol packet is sent in advance of the                     ond protocol connection , and b ) causes the second
second protocol connection being established .                                   protocol connection to be kept at least partially alive ,
   64 . The computer-implemented method of claim 34 50                           and
wherein the access to the code is provided via hypertext.                      determining, by the client computer and based on the
   65 . The computer- implemented method of claim 64                             metadata , a timeout attribute associated with the
wherein the hypertext includes a hypertext transfer protocol                     second protocol connection .
(HTTP ) link .                                                           73. The computer -implemented method of claim 72
   66 . The computer- implemented method of claim 34 55               wherein the access is provided by including the code with
wherein the code is configured to be used by the client               the first data such that the code is communicated from the
computer via hypertext.                                               server computer to the client computer utilizing the TCP
  67. The computer- implemented method of claim 66                    connection and the hypertext transfer protocol (HTTP ).
wherein the hypertext includes a hypertext transfer protocol             74 . The computer- implemented method of claim 73
(HTTP ) link .                                                   60 wherein at least one of:
  68. The computer-implemented method of claim 34                       the communication includes only receiving ;
wherein the access to the code is provided via the hypertext            the communication includes only sending;
transfer protocol (HTTP ).                                              the communication includes receiving and sending;
   69 . The computer- implemented method of claim 68                    the first acknowledgement of the segment and the at least
wherein the hypertext transfer protocol (HTTP ) transports 65              one second synchronize bit are communicated together ;
hypertext that includes a hypertext transfer protocol (HTTP )           the communication of: the segment including the at least
link .                                                                    one first synchronize bit, the first acknowledgement of
         Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 27 of 29


                                                      US 10 ,069 ,945 B1
                                                                                                   32
     the segment, the at least one second synchronize bit,              78. The computer -implemented method of claim 72
     and the second acknowledgement, is carried out via a            wherein the access is provided to the code, by permitting the
     3 -way handshake;                                               client computer to receive the code from the server computer
  the segment includes a signal;                                     utilizing the TCP connection and the hypertext transfer
  the segment includes a packet;                                5 protocol (HTTP ).
  the second protocol includes a variant to the TCP ;                79 . The computer -implemented method of claim 72
  the second protocol includes an extension to the TCP ;             wherein the access is provided to the code, by including the
  the second protocol includes a non - TCP protocol;                 code with the first data .
  the second protocol connection includes a first connection           80 . The computer -implemented method of claim 72
     that is set up ;                                    10
                                                                     wherein the access is provided to the code, by permitting the
  the second protocol connection includes an initial con             code to be received from the another server computer.
     nection that is set up ;                                           81. The computer-implemented method of claim 72
  the metadata specifies a number of seconds;                        wherein the access is provided to the code, by permitting the
  the metadata specifies a number of minutes;            15          code to be received from yet another server that is different
  the packet is informational;                                       from the server computer and the another server computer .
  the packet is received directly by the another server                 82 . The computer- implemented method of claim 72
    computer from the client computer ;
  the packet is received by the another server computer              wherein the packet is received before the second protocol
     from the client computer via at least one other inter           connection is set up .
    mediate computer ;                                          20      83 . The computer- implemented method of claim 72
  the timeout attribute is capable being the same as the             wherein , after the second protocol connection is set up ,
    metadata ;                                                       another packet is received with the idle time period param
  the timeout attribute is capable being different from the          eter field .
    metadata ;                                                         84 . The computer- implemented method of claim 72
  the timeout attribute specifies a time duration ;             25 wherein the timeout attribute is subject to a global setting.
  the determining the timeout attribute includes at least one          85 . The computer -implemented method of claim 72
    of modifying, creating, or deleting the timeout attri - wherein the timeout attribute is subject to a connection
    bute ;                                                   specific setting that is capable of overriding a global setting .
  the second protocol operates directly above the IP layer;     86 . The computer- implemented method of claim 72
  the second protocol operates directly below a hypertext 30 wherein a state of a keep- alive option for the second protocol
     transfer protocol (HTTP ) application layer;            connection is accessible to the client computer.
  the code includes machine code or program code ;              87 . The computer-implemented method of claim 72
  the code includes at least one instruction ;               wherein :
  the code is used in connection with a link component;                third data is received at the client computer from the
  the code includes a readable instruction ;                    35
                                                                35         another server computer utilizing the second protocol
  the code includes a data structure ;                                     connection in accordance with the second protocol, for
  the code includes a program component ;                                 being presented to the user of the client computer ; and
  the code is a readable instruction ;                                  fourth data from the user of the client computer is
  the code is a data structure ;                                           communicated from the client computer to the another
  the code is a program component ;                             40        server computer utilizing the second protocol connec
  the code is software ;                                                  tion in accordance with the second protocol.
  the code resides at the server computer that is different            88 . The computer- implemented method of claim 72
     from the another server computer , and is fetched from          wherein the timeout attribute is an attribute of a keep - alive .
     the server computer by the client computer; or                     89 . The computer- implemented method of claim 72
  during the idle time period , a data - equipped second pro - 45 wherein the receiving is performed subsequent to sending ,
     tocol packet is capable of being received by the client         by the client computer to the another server computer,
     computer in another connection separate from the sec -          another packet including other metadata including an idle
      ond protocol connection .                                 time period parameter.
   75 . The computer -implemented method of claim 72             9 0 . The computer- implemented method of claim 89
wherein the timeout attribute renders one ormore keep -alive 50 wherein the metadata is the same as the other metadata .
packets in the second protocol connection unnecessary .                91. The computer- implemented method of claim 89
   76 . The computer- implemented method of claim 72                 wherein the metadata is different from the other metadata .
wherein the second protocol is utilized instead of the TCP in           92 . The computer- implemented method of claim 72
order to permit communication , between the client computer          wherein the timeout attribute is specified in a number of
and the another server computer, of the timeout attribute , 55 seconds.
where no timeout attribute is communicated when setting up             93 . The computer- implemented method of claim 72
the TCP connection in accordance with the TCP, but is                wherein the timeout attribute is used to keep the second
communicated when setting up the second protocol connec -            protocol connection open when inactive , and to prevent the
tion so as to permit the second protocol connection to be            another server computer from closing the second protocol
placed in a particular state based on the timeout attribute 60 connection when inactive .
when the second protocol connection is inactive , where the            94 . The computer-implemented method of claim 72
particular state is such that only one of the client computer        wherein the metadata is used as input of an algorithm for
or the another server computer is allowed to transmit infor -        determining a duration of time specified by the timeout
mation to the other one .                                            attribute .
   77 . The computer- implemented method of claim 72 65 95 . The computer- implemented method of claim 94
wherein the access is provided to the code , by permitting the wherein the algorithm is determined based on at least one
client computer to fetch the code from the server computer. particular attribute .
           Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 28 of 29


                                                   US 10 , 069, 945 B1
                             33                                                                  34
   96 . The computer- implemented method of claim 72                     protocol (HTTP ) application layer, in order to setup a
wherein the timeout attribute results from a negotiation                 second protocol connection with another server com
between the another server computer and the client com                   puter, and to :
puter via a negotiation protocol of a TCP -variant protocol.             receive idle information for use in detecting an idle
   97 . The computer- implemented method of claim 72 5                      time period during which no signal is communicated
wherein the determination of the timeout attribute results                  thatmeets each of the following criteria : a ) commu
from a negotiation between the another server computer and                 nicated in the second protocol connection , and b )
the client computer.                                                        results in the second protocol connection being at
   98 . The computer- implemented method of claim 72                       least partially kept alive ,
wherein the second protocol connection includes a TCP - 10
variant connection .                                                     generate , based on the idle information , a second
   99 . The computer- implemented method of claim 72                       protocol packet including an idle time period param
wherein the second protocol connection includes a non - TCP                eter field identifying metadata that is specified in a
connection .                                                               number of seconds or minutes , and
   100 . The computer- implemented method of claim 72 15                 send , from the client computer to another server com
wherein the code causes the client computer to :                           puter and during the set up of the second protocol
  detect the idle time period based on the timeout attribute ;              connection, the second protocol packet to provide
     and                                                                    the metadata to the another server computer, for use
  in response to detecting the idle time period , deactivate                by the another server computer in determining a
     the second protocol connection by releasing a resource 20              timeout attribute associated with the second protocol
     allocated for the second protocol connection by the                    connection .
     client computer without signaling the another server              105 . The computer-implemented method of claim 104
     computer.                                                      wherein the access is provided by including the structured
   101. The computer- implemented method of claim 72    data with the first data such that the structured data is
wherein the code causes the client computer to :     25 communicated from the server computer to the client com
  detect the idle time period based on the timeout attribute ;      puter utilizing the TCP connection and the hypertext transfer
     and                                                     protocol (HTTP ) ; and further wherein the structured data
  in response to detecting the idle time period , deactivate results in the client computer communicating with different
     the second protocol connection by releasing a resource  servers using different protocols with the TCP being used
     allocated for the second protocol connection by the 30 without benefit of the timeout attribute during connection set
     client computer without signaling the another server    up and the second protocolbeing used with the benefit of the
     computer.                                                      timeout attribute during connection set up .
   102 . The computer-implemented method of claim 72                   106 . The computer -implemented method of claim 104
wherein the determination of the timeout attribute reduces a        wherein the timeout attribute renders one ormore keep -alive
number of keep -alive signals that are required to be com - 35      packets in the second protocol connection unnecessary .
municated .                                                            107. The computer - implemented method of claim 104
   103. The computer -implemented method of claim 72                wherein the structured data causes the client computer to
wherein the packet is sent in advance of the second protocol        utilize the second protocol instead of the TCP in order to
connection being set up .                                           permit communication , between the client computer and the
   104 . A computer- implemented method comprising:              40 another server computer , of the timeout attribute , where no
  providing access to a server computer including :                 timeout attribute is communicated when setting up the TCP
     a non -transitory memory storing instructions, and             connection in accordance with the TCP, but is communi
     one or more processors in communication with the               cated when setting up the second protocol connection so as
       non - transitory memory , wherein the one or more            to permit the second protocol connection to be placed in a
       processors execute the instructions such that a net - 45 particular state based on the timeout attribute when the
       work application operates in accordance with a first         second protocol connection is inactive , where the particular
       protocol including a transmission control protocol           state is such that only one of the client computer or the
       ( TCP ) that operates above an Internet Protocol ( IP ) another server computer is allowed to transmit information
       layer and below a hypertext transfer protocol to the other one .
       (HTTP ) application layer, the server computer con - 50 108 . The computer -implemented method of claim 104
       figured to operate in accordance with the first pro - wherein the access is provided to the structured data , by
       tocol to set up a TCP connection with a client permitting the client computer to fetch the structured data
       computer ;                                                   from the server computer.
   causing first data to be communicated from the server     109. The computer - implemented method of claim 104
     computer to the client computer utilizing the TCP 55 wherein the access is provided to the structured data , by
     connection in accordance with the TCP protocol and a permitting the client computer to fetch the structured data
     hypertext transfer protocol (HTTP ), for being presented       from the server computer via hypertext transfer protocol
     to a user of the client computer;                              (HTTP ) that transports hypertext including a hypertext
   causing the server computer to permit second data , of the       transfer protocol (HTTP ) link .
     user of the client computer, to be received at the server 60      110 . The computer- implemented method of claim 104
     computer from the client computer utilizing the TCP            wherein the access is provided to the structured data , by
     connection in accordance with the TCP protocol and             permitting the client computer to receive the structured data
     the hypertext transfer protocol (HTTP ); and            from the server computer utilizing the TCP connection and
  providing access to structured data that results in the    the hypertext transfer protocol (HTTP ).
     client computer operating in accordance with a second 65 111. The computer -implemented method of claim 104
     protocol, that is different from the TCP and operates          wherein the access is provided to the structured data , by
     above the IP layer and below the hypertext transfer            including the structured data with the first data .
           Case 6:20-cv-00453-ADA Document 1-1 Filed 06/01/20 Page 29 of 29


                                                     US 10 ,069, 945 B1
                              35                                                              36
   112 . The computer- implemented method of claim 104                 130. The computer-implemented method of claim 104
wherein the access is provided to the structured data , by          wherein the determination of the timeout attribute results
permitting the structured data to be received from the              from a negotiation between the another server computer and
another server computer.                                            the client computer.
   113 . The computer- implemented method of claim 104 5      131. The computer -implemented method of claim 104
wherein the access is provided to the structured data , by wherein the second protocol connection includes a TCP
permitting the structured data to be received from yet              variant connection .
another server that is different from the server computer and132. The computer- implemented method of claim 104
the another server computer.                                        wherein the second protocol connection includes a non - TCP
   114 . The computer- implemented method of claim 104 10
wherein the packet is received before the second protocol connection
                                                             133 . The
                                                                      .
                                                                        computer -implemented method of claim 104
connection is set up .
   115 . The computer- implemented method of claim 104 wherein      the structured data causes the client computer to :
                                                            detect the idle time period based on the timeout attribute ;
wherein , after the second protocol connection is set up ,                   and
another packet is received with the idle time period param - 15
eter field .                                                           in response to detecting the idle time period, deactivate
   116 . The computer- implemented method of claim 104                    the second protocol connection by releasing a resource
wherein the timeout attribute is subject to a global setting .            allocated for the second protocol connection by the
   117 . The computer -implemented method of claim 104                       client computer without signaling the another server
wherein the timeout attribute is subject to a connection - 20                computer.
specific setting that is capable of overriding a global setting .      134 . The computer- implemented method of claim 104
   118 . The computer -implemented method of claim 104              wherein the structured data causes the client computer to :
wherein a state of a keep -alive option for the second protocol        detect the idle time period based on the timeout attribute ;
connection , is accessible to the client computer.                        and
    119 . The computer -implemented method of claim 104 25             in response to detecting the idle time period , deactivate
wherein :                                                                    the second protocol connection by releasing a resource
   third data is received at the client computer from the                    allocated for the second protocol connection by the
      another server computer utilizing the second protocol                  client computer without signaling the another server
      connection in accordance with the second protocol, for                 computer.
     being presented to the user of the client computer; and 30      135 . The computer- implemented method of claim 104
   fourth data from the user of the client computer is wherein             the determination of the timeout attribute reduces a
      communicated from the client computer to the another
     server computer utilizing the second protocol connec number           of keep -alive signals that are required to be com
                                                                  municated .
     tion in accordance with the second protocol.                    136 . The computer - implemented method of claim 104
   120 . The computer- implemented method of claim 104 35 wherein          the packet is sent in advance of the second protocol
wherein the timeout attribute is an attribute of a keep - alive .
   121 . The computer-implemented method of claim 104 connection              being set up .
                                                                     137 . The computer- implemented method of claim 104
wherein the structured data causes the client computer to
send , to the another server computer, another packet includ wherein        the access to the structured data is provided in
ing other metadata including an idle time period parameter. 40 138 . Thewith
                                                                  connection        hypertext.
                                                                                computer- implemented method of claim 137
   122 . The computer -implemented method of claim 121
wherein the metadata is the same as the other metadata .            wherein the hypertext includes a hypertext transfer protocol
   123 . The computer- implemented method of claim 121              (HTTP ) link .
                                                                  139 . The computer- implemented method of claim 104
wherein the metadata is different from the other metadata . is wherein  the structured data is configured to be used by the
   124 . The computer- implemented method of claim 104 45 client computer
wherein the timeout attribute is specified in a number of                        in connection with hypertext.
seconds.
se
                                                                 140 . The computer- implemented method of claim 139
   125 . The computer- implemented method of claim 104 wherein the hypertext includes a hypertext transfer protocol
wherein the structured data includes a data structure .        (HTTP ) link .
   126 . The computer-implemented method of claim 104 50 141. The computer- implemented method of claim 104
wherein the timeout attribute is used to keep the second wherein
                                                               connection
                                                                         the access to the structured data is provided in
                                                                            with the hypertext transfer protocol (HTTP ).
protocol connection open when inactive , and to prevent the
another server computer from closing the second protocol wherein 142. The computer- implemented method of claim 141
connection when inactive .                                               the hypertext transfer protocol (HTTP ) transports
   127 . The computer -implemented method of claim 104 55 hypertext that includes a hypertext transfer protocol (HTTP )
wherein the metadata is used as input of an algorithm for link143  .
                                                                      . The computer- implemented method of claim 104
determining a duration of time specified by the timeout
attribute .                                                         wherein the structured data is configured to be used by the
   128 . The computer -implemented method of claim 127              client computer in connection with the hypertext transfer
wherein the algorithm is determined based on at least one 60 protocol (HTTP ).
particular attribute .                                                 144. The computer-implemented method of claim 143
   129 . The computer -implemented method of claim 104              wherein the hypertext transfer protocol (HTTP ) transports
wherein the timeout attribute results from a negotiation            hypertext that includes a hypertext transfer protocol (HTTP )
between the another server computer and the client com              link .
puter via a negotiation protocol of a TCP - variant protocol .                               *   *   *   *   *
